Exhibit 10.5

 

EXECUTION VERSION

 

 



CLASS A-1-L CREDIT AGREEMENT

 

dated as of August 26, 2020

 

among

 

GOLUB CAPITAL BDC CLO 4 LLC,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS,
as Lenders,

 

Deutsche Bank Trust Company Americas,
as Loan Agent

 

and

 

Deutsche Bank Trust Company Americas,
as Collateral Agent

 

 





 

 



Table of Contents

 

    Page       ARTICLE I DEFINITIONS AND INTERPRETATION 1       Section 1.1
Defined Terms 1 Section 1.2 Use of Defined Terms 1 Section 1.3 Interpretation 1
Section 1.4 Accounting Matters 2 Section 1.5 Collateral Documents 2 Section 1.6
Conflict between Credit Documents 2 Section 1.7 Legal Representation of the
Parties 2       ARTICLE II COMMITMENTS 2       Section 2.1 Commitments of Each
Lender 2 Section 2.2 Fees 3       ARTICLE III LOANS AND LENDER NOTES 3      
Section 3.1 Borrowing Procedure 3 Section 3.2 Lender Notes 3 Section 3.3
Principal Payments 5 Section 3.4 Interest 8 Section 3.5 Method and Place of
Payment 9 Section 3.6 Subordination 9 Section 3.7 Conversion 10       ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS 10       Section 4.1 Loan Date 10      
ARTICLE V REPRESENTATIONS, WARRANTIES, AND COVENANTS 10       Section 5.1
Payment of Principal and Interest 10 Section 5.2 Maintenance of Office or Agency
11 Section 5.3 Money for Loan Payments to be Held in Trust 11 Section 5.4
Existence of Borrower 11 Section 5.5 Protection of Assets 12 Section 5.6
Opinions as to Assets 13 Section 5.7 Performance of Obligations 13 Section 5.8
Negative Covenants 13 Section 5.9 Statement as to Compliance 15 Section 5.10
Successor Substituted 15 Section 5.11 No Other Business 15 Section 5.12 Annual
Rating Review 16 Section 5.13 Calculation Agent 16 Section 5.14 Certain Tax
Matters 17 Section 5.15 Representations Relating to Security Interests in the
Assets 17       ARTICLE VI EVENTS OF DEFAULT 19       Section 6.1 Default and
Events of Default 19 Section 6.2 Acceleration 19 Section 6.3 Remedies 19

 



 -i 

 

 



Table of Contents

(continued)



 

    Page       ARTICLE VII THE AGENTS 20       Section 7.1 Appointment 20
Section 7.2 Nature of Duties 20 Section 7.3 Lack of Reliance on the Agents 20
Section 7.4 Certain Rights of the Agents 21 Section 7.5 Not Responsible for
Recitals, Incurrence of Loans or Issuance of Notes 26 Section 7.6 May Hold Loans
or Notes 26 Section 7.7 Holders of Lender Notes; Transferee of Assignment
Agreement 27 Section 7.8 Compensation and Reimbursement 27 Section 7.9 Agents
Required; Eligibility 29 Section 7.10 Resignation and Removal of Agents;
Appointment of Successor Agents 29 Section 7.11 Acceptance of Appointment by
Successor Agents 30 Section 7.12 Merger, Conversion, Consolidation or Succession
to Business of Agents 31 Section 7.13 Representations and Warranties of the Bank
31 Section 7.14 Withholding 31       ARTICLE VIII MISCELLANEOUS 32      
Section 8.1 Payment of Expenses, etc. 32 Section 8.2 Right of Setoff 32
Section 8.3 Notices 32 Section 8.4 Benefit of Agreement 34 Section 8.5 No
Waiver; Remedies Cumulative 35 Section 8.6 Payments Pro Rata 35 Section 8.7
Calculations; Computations 36 Section 8.8 Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial 36 Section 8.9 Counterparts 37
Section 8.10 Effectiveness 37 Section 8.11 Headings Descriptive 37 Section 8.12
Amendment or Waiver 37 Section 8.13 Survival 38 Section 8.14 Domicile of Loans
38 Section 8.15 Confidentiality 39 Section 8.16 Register 39 Section 8.17
Marshalling; Recapture 40 Section 8.18 Lender Representations, etc.; Non
Recourse Obligations 40 Section 8.19 No Petition 43 Section 8.20 Acknowledgment
43

 



 -ii 

 

 





Table of Contents

(continued)



 

    Page      



Section 8.21 Limitation on Suits 43 Section 8.22 Unconditional Rights of Lenders
to Receive Principal and Interest 43 Section 8.23 Termination of Agreement 44
Section 8.24 Lender Information 44 Section 8.25 Lender Consent 44 Section 8.26
PATRIOT Act 44

 



 -iii 

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I – Definitions

 

EXHIBIT A – Form of Lender Note

EXHIBIT B – Form of Assignment and Assumption Agreement

EXHIBIT C – Form of Conversion Notice

EXHIBIT D – Confirmation of Registration

 

SCHEDULE 1 – Commitments and Percentages

SCHEDULE 2 – Lending Offices and Notice Data

SCHEDULE 3 – Payment Instructions for Lenders

SCHEDULE 4 – Collateral Agent Wiring Instructions

 



 -iv 

 

 







CLASS A-1-L CREDIT AGREEMENT

 

THIS CLASS A-1-L CREDIT AGREEMENT (this “Agreement”), dated as of August 26,
2020, is entered into by and among GOLUB CAPITAL BDC CLO 4 LLC, a limited
liability company formed under the laws of the State of Delaware (the
“Borrower”), VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS which are, or may
become, parties hereto as Lenders (the “Lenders”), and Deutsche Bank Trust
Company Americas, not in its individual capacity but as Loan Agent (the “Loan
Agent”) and as Collateral Agent (the “Collateral Agent”).





 

W I T N E S S E T H:

 



WHEREAS, the Borrower is a limited liability company formed under the laws of
the State of Delaware for the purpose of investing on a leveraged basis and
actively managing a diversified pool of Collateral Obligations (as such term and
the other capitalized terms used in these recitals are defined in Section 1.1
below);

 

WHEREAS, the Borrower will be issuing Notes under the Indenture as Issuer,
subject to the terms and conditions set forth therein, and will pledge as
security for the Secured Notes and the Loans all of the Assets, as set forth in
the Indenture;

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders, pursuant
to which Loans shall be made, subject to the terms and conditions set forth
herein, in a maximum aggregate principal amount not to exceed at any time the
Aggregate Commitment at such time; and

 

WHEREAS, the Lenders are willing, on the terms and conditions hereinafter set
forth, to extend such Commitments;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1         Defined Terms. As used in this Agreement, and unless the
context requires a different meaning, capitalized terms used but not defined
herein shall have the respective meanings set forth in Annex I hereto (or, if
not so defined, in the Indenture).

 

Section 1.2         Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each Assignment Agreement,
notice and other communication delivered from time to time in connection with
this Agreement or any other Credit Document.

 

Section 1.3         Interpretation. In this Agreement, unless a clear contrary
intention appears:

 

(a)        the singular includes the plural and the plural the singular;

 





 

 



(b)       words importing any gender include the other genders;

 

(c)        references to “writing” include printing, typing, lithography and
other means of reproducing words in a visible form;

 

(d)       references to agreements (including this Agreement and the Annex and
Exhibits and Schedules hereto) and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by the
Indenture or this Agreement;

 

(e)        references to Persons include their permitted successors and assigns
but if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; and

 

(f)        the term “including” means “including without limitation”.

 

Section 1.4         Accounting Matters. For purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.

 

Section 1.5         Collateral Documents. References in this Agreement to the
Indenture or any other Collateral Document, in a case where such Collateral
Document is or would be governed by the laws of any jurisdiction other than the
State of New York, shall mean and be a reference to a document having a purpose
and effect under the laws of such other jurisdiction substantially similar to
the purpose and effect of the corresponding Collateral Document.

 

Section 1.6         Conflict between Credit Documents. If there is any conflict
between this Agreement and the Indenture or any other Credit Document, this
Agreement, the Indenture and such other Credit Document shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, the Indenture shall prevail
and control and in any other case this Agreement shall prevail and control.

 

Section 1.7         Legal Representation of the Parties. This Agreement was
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Credit Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

ARTICLE II

 

COMMITMENTS

 

Section 2.1         Commitments of Each Lender. (a) Subject to the terms and
conditions of this Agreement, each Lender severally and for itself alone agrees
to make a Class A-1-L Loan to the Borrower in a principal amount equal to such
Lender’s Percentage of the Aggregate Commitment.

 



 2 

 

 

(b)       Each Lender shall, on the Closing Date and subject to the terms and
conditions hereof, severally, but not jointly, make a term loan (a “Loan” and,
collectively, the “Loans”) to the Borrower (the payment of which may be made to
the Collateral Agent on behalf of the Borrower) for deposit in the Custodial
Account (pursuant to the wiring instructions on Schedule 4 hereto) in a
principal amount equal to such Lender’s Percentage of the Aggregate Commitment.
The commitment of each Lender to make Loans under this Section 2.1(b) is herein
referred to as its “Commitment” and, together with its Percentage of the
Aggregate Commitment, is set forth in Schedule 1 hereto.

 





(c)        Each Loan shall be denominated in Dollars. Subject to the terms
hereof, the Borrower may from time to time prepay the Loans in accordance with
the Priority of Payments and in connection with an Optional Redemption; provided
that the Borrower may not borrow or re-borrow any Loans after prepayment or
repayment thereof.

 

Section 2.2         Fees. The Borrower shall pay fees to the Loan Agent and the
Collateral Agent in the amount specified in the Agent Fee Letter, for all
services rendered by each hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a collateral agent or loan
agent, as applicable, of an express trust), subject to and in accordance with
the Indenture, including the Priority of Payments. Such fees shall constitute
Administrative Expenses and shall be payable solely from available funds in
accordance with the Priority of Payments (or in such other manner in which
Administrative Expenses are payable under the Indenture).

 

ARTICLE III

 

LOANS AND LENDER NOTES

 

Section 3.1         Borrowing Procedure. Borrowings of Loans shall be made in
accordance with this Section 3.1.

 

(a)        Upon receipt of confirmation from the Borrower (or its counsel on its
behalf) that the conditions set forth in Section 4.1 have been satisfied, each
Lender shall make available its pro rata share (based on such Lender’s
Percentage) of the Aggregate Commitments in the manner provided below. All such
amounts shall be made available in Dollars, and in immediately available funds
to the Collateral Agent for deposit into the Ramp-Up Account pursuant to the
Indenture.

 

(b)       Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments and other commitments hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

Section 3.2         Lender Notes. (a) On the Loan Date to the extent requested
by any Lender, the Borrower shall (i) sign a Lender Note in the name of such
Lender in a maximum principal amount equal to such Lender’s Percentage of the
Aggregate Commitments, which such Lender Notes shall be dated the Loan Date and
substantially in the form of Exhibit A (a “Lender Note”) and (ii) deliver such
Lender Note to such Lender (with a copy to the Loan Agent). If requested by any
Lender, the Borrower shall obtain a CUSIP or other loan identification number
that is customary for the nature of the Loans made hereunder. To the extent any
Lender does not elect to receive a Lender Note, the Registrar shall, upon
instruction of the Borrower, deliver to such Lender a Confirmation of
Registration in the form of Exhibit D hereto.

 



 3 

 

 

(b)       The Borrower hereby irrevocably authorizes the Loan Agent to make (or
cause to be made) appropriate notations on its internal records, which notations
shall evidence, inter alia, the date of, the Aggregate Outstanding Amount of,
and the Interest Rate applicable to, the Loans evidenced thereby. The notations
on such internal records indicating the Aggregate Outstanding Amount of the
Loans made by such Lender shall be prima facie evidence (absent manifest error)
of the principal amount thereof owing and unpaid, but the failure to record any
such amount, or any error therein, shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Lender Note to make payment
of principal of or interest on such Loans when due. At any time (including to
replace any Lender Note that has been mutilated, defaced, destroyed, lost or
stolen) when any Lender requests the delivery of a new Lender Note to evidence
any of its Loans, the Borrower shall promptly execute and deliver to such Lender
the Lender Note in the appropriate amount or amounts to evidence such Loans;
provided, for the avoidance of doubt, that, other than in the case of a
substitute or replacement Lender Note to replace a Lender Note that has been
mutilated, defaced, destroyed, lost or stolen, only one Lender Note shall be
issued to any Lender and the Loan Agent shall not deliver a new Lender Note to
any requesting Lender until such Lender surrenders the Lender Note currently
held by such Lender; provided, further that, in the case of a substitute or
replacement Lender Note, the Borrower and the Loan Agent shall have received
from such requesting Lender (i) evidence to their reasonable satisfaction of the
destruction, loss or theft of any Lender Note and (ii) there is delivered to the
Borrower, the Loan Agent, the Collateral Agent and the Transfer Agent such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Borrower, the Loan Agent, the Collateral
Agent and/or such Transfer Agent that such Lender Note has been acquired by a
Protected Purchaser, the Borrower shall execute and, upon receipt of such
executed Lender Note, the Loan Agent shall deliver to the Lender, in lieu of any
such mutilated, defaced, destroyed, lost or stolen Lender Note, the new Lender
Note, of like tenor (including the same date of issuance) and equal principal or
face amount, registered in the same manner, dated the date of its issuance,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Lender Note and bearing a number not
contemporaneously outstanding; provided, further that, in connection with the
Stated Maturity or Redemption Date of the Loans, each Lender shall surrender the
Lender Notes to the Loan Agent for payment of the Redemption Price or final
payment of principal of such Loans in accordance with the Priority of Payments.
Such surrender shall occur either at the address specified herein for the Loan
Agent or, with respect to any Redemption Date, in accordance with the redemption
notice delivered pursuant to Section 9.4 of the Indenture.

 



If, after delivery of such new Lender Note, a Protected Purchaser of the
predecessor Lender Note presents for payment, transfer or exchange such
predecessor Lender Note, the Borrower, the Collateral Agent, the Loan Agent and
such Transfer Agent shall be entitled to recover such new Lender Note from the
Person to whom it was delivered or any Person taking therefrom, and shall be
entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Borrower, the
Collateral Agent, the Loan Agent and such Transfer Agent in connection
therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Lender Note has
become due and payable, the Borrower in its discretion may, instead of issuing a
new Lender Note pay such Lender Note without requiring surrender thereof except
that any mutilated or defaced Lender Note shall be surrendered.

 



 4 

 

 

Upon the issuance of any new Lender Note under this Section 3.2, the Borrower
may require the payment by the Lender thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Collateral Agent and the
Loan Agent) connected therewith.

 



All Lender Notes surrendered for payment, registration of transfer, conversion,
exchange or redemption, or mutilated, defaced or deemed lost or stolen, shall be
promptly canceled by the Loan Agent and may not be reissued or resold. No Lender
Note may be surrendered (including any surrender in connection with any
abandonment, donation, gift, contribution or other event or circumstance) except
for payment as provided herein, or for registration of transfer, exchange,
conversion or redemption, or for replacement in connection with any Lender Note
mutilated, defaced or deemed lost or stolen. Any such Lender Note shall, if
surrendered to any Person other than the Loan Agent, be delivered to the Loan
Agent. All canceled Lender Notes held by the Loan Agent shall be destroyed or
held by the Loan Agent in accordance with its standard retention policy unless
the Borrower shall direct by a Borrower Order received prior to destruction that
they be returned to it.

 

The provisions of this Section 3.2 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Lender Notes.

 

Section 3.3         Principal Payments.

 

(a)        Repayments and Prepayments. The Borrower shall make payments of
unpaid principal of each Loan on each Payment Date after the Reinvestment Period
to the extent provided in the Priority of Payments. During the Reinvestment
Period, the Loans must be repaid to the extent payments are required (or
allowed) pursuant to the Indenture and Section 3.3(c) or Section 3.3(d) herein,
and may be voluntarily repaid (in whole or in part) on any Payment Date or
Business Date, as applicable, to the extent payments are permitted pursuant to
the Indenture or Section 3.3(e), Section 3.3(f) or Section 3.3(h) herein. Any
such payments of principal will be paid to the Loan Agent for payments to the
Lenders in accordance with the Priority of Payments.

 

(b)       Application. Each repayment and prepayment of a Loan shall be subject
to the terms of the Indenture (including the subordination provisions set forth
in Section 13.1 thereof and the Priority of Payments set forth in
Section 11.1(a) thereof) and the requirement to pay Lenders on a pro rata basis
as set forth in Section 8.6. Without limiting the generality of the foregoing,
the Loans shall comprise and be a part of the Class A-1 Debt and, as such, shall
be subject to the terms and conditions of the Indenture applicable to the
Class A-1 Debt, and shall have the rights afforded in the Indenture to the
Class A-1 Debt (to the extent of the component thereof consisting of the Loans).

 

(c)        Mandatory Prepayment. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Borrower shall
apply available amounts in the Payment Account pursuant to the Priority of
Payments on the related Payment Date to make payments on the Secured Debt
(including the Loans) as set forth in Section 9.1 of the Indenture (a “Mandatory
Prepayment”).

 



 5 

 

 

(d)        Special Prepayment. Principal payments on the Secured Debt (including
the Loans) shall be made in part in accordance with the Priority of Payments on
any Payment Date (i) during the Reinvestment Period, if the Collateral Manager
at its sole discretion notifies the Trustee, the Collateral Agent and the Loan
Agent in writing at least five Business Days prior to the applicable Special
Prepayment Date that it has been unable, for a period of at least 20 consecutive
Business Days, to identify additional Collateral Obligations that are deemed
appropriate by the Collateral Manager in its sole discretion and which would
satisfy the Investment Criteria in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations or (ii) after the
Effective Date unless the Effective Date Condition is satisfied, if the
Collateral Manager notifies the Trustee, the Loan Agent and the Collateral Agent
that a redemption is required pursuant to Section 7.18 of the Indenture in order
to obtain from S&P written confirmation of its initial rating of the Loans (in
each case, a “Special Prepayment”). On the first Payment Date (and all
subsequent Payment Dates) identified by the Collateral Manager for the Special
Prepayment (in the case of a Special Prepayment described in clause (i) above)
or Payment Date (and all subsequent Payment Dates) following the Collection
Period in which such notice is given (in the case of a Special Prepayment
described in clause (ii) above) (any such initial date a “Special Prepayment
Date”), the amount in the Collection Account representing as applicable either
(1) Principal Proceeds which the Collateral Manager has determined cannot be
reinvested in additional Collateral Obligations or (2) Interest Proceeds and
Principal Proceeds available therefor in accordance with the Priority of
Payments on each Payment Date until the Borrower obtains confirmation from S&P
of its initial rating of the Loans will be available to be applied in accordance
with the Priority of Payments. Notice of payments pursuant to this
Section 3.3(d) shall be given by the Collateral Agent not less than (x) in the
case of a Special Prepayment described in clause (i) above, three Business Days
prior to the applicable Special Prepayment Date and (y) in the case of a Special
Prepayment described in clause (ii) above, one Business Day prior to the
applicable Special Prepayment Date, in each case to each Holder of Secured Debt
affected thereby at such Holder’s facsimile number, email address or mailing
address in the Register and to the Rating Agency. In the event of any Special
Prepayment Date, the Loan Agent shall notify the Lenders thereof in writing in
accordance with the applicable provisions of the Indenture.

 



(e)        Optional Prepayment. In connection with an Optional Redemption of the
Secured Debt under Section 9.2 of the Indenture or a Tax Redemption pursuant to
Section 9.3 of the Indenture the Loans shall be prepaid in whole but not in part
from Sale Proceeds and/or Refinancing Proceeds, as applicable. In connection
with a redemption of the Secured Debt under Section 9.4 of the Indenture, the
Loans shall be prepaid (each, an “Optional Prepayment”) by the Borrower, in
whole on the same Payment Date as such Optional Redemption or redemption
following a Tax Event.

 

In connection with any Optional Prepayment pursuant to this Section 3.3(e), upon
notification from the Borrower, the Trustee or the Loan Agent (as applicable) as
required by the Indenture, the Loan Agent shall notify the Lenders thereof in
writing within the same time periods permitted for notice by the Trustee to the
Holders of a Redemption Date under the Indenture.

 



 6 

 

 

(f)        Prepayment in Connection with Clean-Up Call Redemption of Notes. In
connection with a Clean-Up Call Redemption of the Notes under Section 9.9 of the
Indenture, the Loans may be prepaid (each, a “Clean-Up Call Prepayment”) by the
Borrower as and to the extent set forth in such Section 9.9.

 



In connection with any Clean-Up Call Prepayment pursuant to this Section 3.3(f),
upon notification from the Borrower as required by the Indenture, the Loan Agent
shall notify the Lenders thereof in writing within the same time periods
permitted for notice by the Trustee to the Holders of a Redemption Date under
the Indenture.

 

(g)        Re-Pricing. The Loans and the Class A-1 Notes issued as a result of
the Loans being converted into the Class A-1 Notes in accordance with this
Agreement and the Indenture will not be subject to Re-Pricing.

 

(h)       Borrower Repayment of Loans. The Loans may be repaid by the Borrower
in connection with a purchase by the Borrower of the Class A-1 Notes under
Section 9.7 of the Indenture on the same Business Day as such purchase of the
Class A-1 Notes by the Issuer under the Indenture.

 

Such repayment by the Borrower pursuant to this Section 3.3(h) may be made if
the following conditions are satisfied: (i) (A) such repayment shall be made
pursuant to an offer made by the Borrower by notice to the Lenders, which notice
shall set forth (x) the repayment amount (as a percentage of par) at which such
repayment will be effected, (y) the maximum amount of Principal Proceeds that
will be used to effect such repayment and the length of the period during which
such offer will be open for acceptance, (B) each such Lender shall have the
right, but not the obligation, to accept such offer in accordance with its terms
and (C) if the aggregate outstanding principal amount of Lenders and Holders or
beneficial owners of Class A-1 Notes who accept such offer exceeds the amount of
Principal Proceeds specified in such offer, a portion of the Debt of each
accepting Lender, Holder and beneficial owner shall be repaid or repurchased pro
rata based on the respective principal amount held by each such Lender, Holder
or beneficial owner; (ii) each such repayment shall be effected only at prices
discounted from par; (iii) each such repayment shall occur during the
Reinvestment Period and shall be effected with Principal Proceeds; (iv) each
Coverage Test is satisfied immediately prior to each such repayment and will be
satisfied, maintained or improved after giving effect to such repayment; (v) to
the extent that Sale Proceeds are used to consummate any such repayment, either
(I) each requirement or test, as the case may be, of the Concentration
Limitations and the Collateral Quality Tests (except the S&P CDO Monitor Test)
will be satisfied after giving effect to such repayment or (II) if any such
requirement or test was not satisfied immediately prior to such sale, such
requirement or test will be maintained or improved after giving effect to such
repayment; (vi) no Event of Default shall have occurred and be continuing;
(vii) each such repayment will otherwise be conducted in accordance with
applicable law; (viii) the Collateral Agent shall have received an Officer’s
certificate of the Collateral Manager to the effect that the conditions in the
foregoing clauses (i) through (vii) have been satisfied; and (ix) notice of each
such repayment shall be provided to the Rating Agency.

 



 7 

 

 

In connection with any such repayment, any Lender Note of a Lender subject to
such repayment shall be surrendered to the Borrower for cancellation in
accordance with Section 3.2. Upon receipt of the Officer’s certificate described
in preceding sub-clause (viii) of this Section 3.3(h), the Loan Agent shall
disburse any available amount on any Business Day pursuant to Borrower
instruction (or the Collateral Manager acting on its behalf), which instruction
shall identify that such disbursement is for the repayment of Loans pursuant to
and in accordance with this Section 3.3(h). The Borrower reserves the right to
cancel any offer to repay the Loans prior to finalizing such offer.

 



Section 3.4         Interest.

 

(a)        Interest on each Loan shall be payable in respect of each Loan, on
each Payment Date and on any date of prepayment or repayment of such Loan,
commencing on the first Payment Date following the Loan Date in accordance with
the terms of the Indenture (including the subordination provisions set forth in
Section 13.1 thereof and the Priority of Payments set forth in
Section 11.1(a) thereof). For each Loan, interest shall accrue during each
Interest Accrual Period on the unpaid Aggregate Outstanding Amount of such Loan
on the first day of the applicable Interest Accrual Period (after giving effect
to payments of principal thereon on such date).

 

(b)       Interest due and payable shall be determined in accordance with
Section 2.7 of the Indenture.

 

(c)        The Borrower shall make all payments of interest to the Loan Agent
for the account of each Lender in accordance with Section 3.5.

 

(d)       The Lenders hereby consent to the Borrower’s appointment of the
Collateral Administrator to serve as Calculation Agent under the Indenture. All
computations of interest due shall be made by the Calculation Agent in
accordance with Section 8.7 hereof and Section 7.16 of the Indenture. The
Borrower hereby agrees that for so long as any Loans remain Outstanding, there
will at all times be a Calculation Agent appointed under the Indenture to
calculate LIBOR in respect of the Secured Debt.

 

(e)        In no event shall the rate of interest applicable to any Loan exceed
the maximum rate permitted by applicable law.

 

(f)        Upon an assignment of Class A-1-L Loans pursuant to Section 8.4,
unless otherwise directed by the assignor Class A-1-L Lender, the assigned
Class A-1-L Loans shall trade without accrued interest and the Loan Agent shall,
in accordance with the Priority of Payments on the Payment Date immediately
succeeding the date of assignment, disburse to (x) the assignor Class A-1-L
Lender, the interest accrued on such assigned Class A-1-L Loan from and
including the previous Payment Date (or, in the case of the first Interest
Accrual Period, the Closing Date) to but excluding such date of assignment and
(y) the assignee Class A-1-L Lender, the interest accrued on such assigned
Class A-1-L Loan from and including such date of assignment to but excluding
such Payment Date.



 8 

 

 

Section 3.5         Method and Place of Payment.  To the extent funds are
available pursuant to the Priority of Payments, all payments by the Borrower of
principal and interest in respect of Loans hereunder and all fees and all other
Loans hereunder shall be made in accordance with Sections 2.7 and 11.1 of the
Indenture. Except as otherwise specifically provided herein, all payments under
this Agreement shall be made to the Loan Agent for the ratable (based on their
applicable Percentages) account of the Lenders entitled thereto (which funds, if
delivered to the Loan Agent, the Loan Agent shall promptly forward to such
Lenders), on the date when due and shall be made in immediately available funds
to the account with the wire instructions specified in Schedule 3 (or in the
Assignment Agreement, as applicable). For the avoidance of doubt, all payments
by the Borrower of principal and interest in respect of Loans, or any other
amounts owed to a Lender hereunder, payable on a Payment Date shall be made to
the Lender of record as of the corresponding Record Date.

 



Section 3.6         Subordination.

 

(a)        Incorporation of Subordination Provisions of the Indenture. All Loans
incurred pursuant to this Agreement are subject to, and each Lender hereby
consents and agrees to, the subordination and remedy provisions set forth in
Section 13.1 of the Indenture. Article 13 of the Indenture shall be binding upon
each Lender as though such sections (and the corresponding defined terms) had
been set forth herein in their entirety.

 

(b)       Each Lender hereby acknowledges and agrees that all of its Loans are
subject to the terms and conditions of this Agreement and the Indenture and
shall be paid solely to the extent of available funds in accordance with the
Priority of Payments. Each Lender hereby agrees and acknowledges that its right
to payment shall be subordinate and junior to any payments owed under
Section 11.1(a)(i)(A) of the Indenture and, any applicable payments owed under
Section 11.1(a)(ii)(A) of the Indenture senior to payments with respect to the
Loans and any payments owed under Section 11.1(a)(iii)(A) of the Indenture
(collectively, the “Senior Items”) of the Indenture, as applicable. In the event
that, notwithstanding the provisions of this Agreement and the Indenture, any
Lender shall have received any payment or distribution in respect of its Loans
contrary to the provisions of the Indenture or this Agreement, then, unless and
until each Senior Item shall have been paid in full in Cash or, to the extent
each recipient of such Senior Item consents, such payment or distribution shall
be received and held in trust for the benefit of, and shall forthwith be paid
over and delivered to, the Collateral Agent, which shall pay and deliver the
same in respect of the Senior Items in accordance with the Indenture; provided,
however, that if any such payment or distribution is made other than in Cash, it
shall be held by the Collateral Agent as part of the Assets and subject in all
respects to the provisions of the Indenture. Each Lender agrees with all
recipients of Senior Items that such Lender shall not demand, accept, or receive
any payment or distribution in respect of its Loans in violation of the
provisions of the Indenture. Nothing in this Section 3.6(b) shall affect the
obligation of the Borrower to pay the Lenders hereunder.

 

(c)        Agents Entitled to Assume Payment Not Prohibited in Absence of
Notice. Each of the Agents shall not at any time be charged with knowledge of
the existence of any facts which would prohibit the making of any payment to or
by the Agent unless and until a Responsible Officer of the Agent has actual
knowledge thereof or unless and until the Agent shall have received and accepted
(in its role as Agent) written notice thereof from the Borrower (in the form of
an Officer’s Certificate reasonably satisfactory to the Agent) or persons
representing themselves to be other holders of Obligations and, prior to the
receipt of any such written notice, the Agent, subject to the provisions of this
Agreement, shall be entitled in all respects conclusively to assume that no such
fact exists, and the Agent shall have no liability hereunder for any payment
made, or action taken, by it without such knowledge or notice.

 



 9 

 

 

Section 3.7         Conversion. (a) Notwithstanding anything contained herein to
the contrary, upon delivery from a Converting Lender to the Collateral Agent,
the Trustee, the Loan Agent, the Rating Agency and the Borrower of a notice
substantially in the form of Exhibit C hereto, a Converting Lender may elect any
Payment Date (such Payment Date, a “Conversion Date”) upon which all or a
portion of the Aggregate Outstanding Amount of the Loans held by such Converting
Lender shall be converted into Class A-1 Notes of an equal aggregate principal
amount in accordance with Section 2.5(r) of the Indenture; provided that
(i) each Conversion Date shall be no earlier than the fifth Business Day
following the date such notice is delivered (or such earlier date as may be
reasonably agreed to by the Lender, the Collateral Agent, the Loan Agent and the
Trustee) and (ii) each Conversion Date shall only occur on a Payment Date. On
each Conversion Date, the Aggregate Outstanding Amount of the Class A-1 Notes
shall be increased by the Aggregate Outstanding Amount of the Loans so
converted. The Loans so converted will cease to be outstanding and will be
deemed to have been repaid in full for all purposes under the Indenture and
under this Agreement. No Class A-1 Notes may be converted into Loans.

 



(b)       The Lenders agree to provide reasonable assistance to the Trustee, the
Collateral Agent and the Loan Agent in connection with such conversion,
including, but not limited to, providing applicable instructions to DTC.

 

(c)       Notwithstanding anything herein to the contrary, each Lender may
elect, in its sole discretion, to exercise the Conversion Option concurrently
with an assignment of all or a portion of its Loans (an “Assignment/Conversion”)
such that the Effective Date (as defined in the Assignment Agreement attached as
Exhibit B hereto) of the assignment occurs on the related Conversion Date and
the assignee receives Class A-1 Notes in lieu of the portion of the Loans being
assigned. Any assignment made in connection with an Assignment/Conversion shall
meet the requirements for an assignment set forth in Section 8.4. Any Lender
electing to make an Assignment/Conversion shall deliver to the Collateral Agent,
the Trustee, the Loan Agent and the Borrower at least five Business Days prior
to the Conversion Date, (x) an executed Assignment Agreement, (y) a completed
notice substantially in the form of Exhibit C hereto and (z) the assignment fee
required to be paid pursuant to Section 8.4(c) hereof.

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.1         Loan Date. The obligations of the Lenders to make Loans on
the Loan Date shall not become effective until the date on which all conditions
precedent set forth in the Indenture have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

Section 5.1         Payment of Principal and Interest. The Borrower shall duly
and punctually pay the principal of and interest on the Secured Debt, in
accordance with the terms of this Agreement and the Indenture pursuant to the
Priority of Payments.

 



 10 

 

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Lender shall be considered as having been paid by the
Borrower to such Lender for all purposes of this Agreement.

 



Section 5.2         Maintenance of Office or Agency. The Borrower hereby
appoints the Bank as the Loan Agent and appoint the Loan Agent as a paying agent
for payments on the Loans and the Loan Agent to maintain the register as set
forth in Section 8.16. The Borrower hereby appoints C T Corporation System, 28
Liberty Street, New York, NY 10005, as their agent upon whom process or demands
may be served in any action arising out of or based on this Agreement or the
transactions contemplated hereby.

 

The Borrower may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Borrower will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Borrower in respect of the Notes, the Loans and this
Agreement may be served. The Borrower shall give prompt written notice to the
Trustee, the Collateral Agent, the Loan Agent, the Rating Agency and the Lenders
of the appointment or termination of any such agent and of the location and any
change in the location of any such office or agency.

 

If at any time the Borrower shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee, the Collateral Agent or the Loan Agent with the address
thereof, notices and demands may be served on the Borrower by mailing a copy
thereof by registered or certified mail or by overnight courier, postage
prepaid, to the Borrower at its address specified in Section 14.3 of the
Indenture for notices.

 

Section 5.3          Money for Loan Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Loans that are to be made from
amounts withdrawn by the Collateral Agent from the Payment Account shall be made
on behalf of the Borrower by the Collateral Agent with respect to payments on
the Loans.

 

Section 5.4         Existence of Borrower. (a) The Borrower shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as a limited liability company organized under the laws
of the State of Delaware, and shall obtain and preserve its qualification to do
business as a limited liability company in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Agreement, the Indenture, the Notes or any of the Assets;
provided, however, that the Borrower shall be entitled to change its
jurisdiction of formation from the State of Delaware to any other jurisdiction
reasonably selected by the Borrower so long as (i) the Borrower has received a
legal opinion (upon which the Trustee, the Collateral Agent and the Loan Agent
may conclusively rely) to the effect that such change is not disadvantageous in
any material respect to the Holders or the Lenders, (ii) written notice of such
change shall have been given by the Borrower to the Trustee, the Collateral
Agent, the Loan Agent (which shall provide such notice to the Lenders), the
Collateral Manager, each Lender and the Rating Agency and (iii) on or prior to
the 15th Business Day following receipt of such notice the Collateral Agent
shall not have received written notice from a Majority of the Controlling
Class objecting to such change.

 



 11 

 

 

(b)       The Borrower shall (i) ensure that all limited liability company or
other formalities regarding its existence (including, if required, holding
regular meetings of its manager(s) and member(s), or other similar, meetings)
are followed, (ii) maintain its books and records separate from any other
Person, (iii) maintain its accounts separate from those of any other Person,
(iv) not commingle any of its assets with those of another Person, (v) maintain
an arm’s-length relationship with its Affiliates, (vi) maintain separate
financial statements from those of any other Person, (vii) pay its liabilities
out of its respective funds, (viii) hold itself out as a separate entity and
(ix) take affirmative steps to correct any misunderstanding regarding its
separate identity. The Borrower shall not take any action, or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or in its assets and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
Without limiting the foregoing, (I) the Borrower shall not have any
subsidiaries; and (II) the Borrower shall not (A) except as contemplated by the
Collateral Management Agreement or its limited liability company agreement,
engage in any transaction with any member that would constitute a conflict of
interest or (B) make distributions on the Subordinated Notes except in
accordance with the terms of this Agreement, the Indenture and the Priority of
Payments.

 



Section 5.5         Protection of Assets. The Borrower, or the Collateral
Manager on behalf and at the expense of the Borrower will cause the taking of
such action by the Borrower (or by the Collateral Manager if within the
Collateral Manager’s control under the Collateral Management Agreement) as is
reasonably necessary in order to perfect and maintain the perfection and
priority of the security interest of the Collateral Agent in the Assets;
provided that the Collateral Manager shall be entitled to rely on any Opinion of
Counsel delivered pursuant to Section 7.6 of the Indenture and any Opinion of
Counsel with respect to the same subject matter delivered pursuant to
Section 7.6 of the Indenture to determine what actions are reasonably necessary,
and shall be fully protected in so relying on such an Opinion of Counsel, unless
the Collateral Manager has actual knowledge that the procedures described in any
such Opinion of Counsel are no longer adequate to maintain such perfection and
priority. The Borrower shall from time to time prepare or cause to be prepared,
execute, deliver and file all such supplements and amendments hereto and all
such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Collateral Agent for the benefit of the Holders of the Secured Debt hereunder
and under the Indenture and to:

 

(a)        Grant more effectively all or any portion of the Assets;

 

(b)       maintain, preserve and perfect any Grant made or to be made by the
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(c)        perfect, publish notice of or protect the validity of any Grant made
or to be made by the Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(d)       enforce any of the Assets or other instruments or property included in
the Assets;

 



 12 

 

 

(e)        preserve and defend title to the Assets and the rights therein of the
Collateral Agent and the Secured Parties in the Assets against the claims of all
Persons and parties; or



 

(f)         pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

Section 5.6         Opinions as to Assets. Within the six month period preceding
the fifth anniversary of the Closing Date (and every five years thereafter), the
Borrower shall furnish to the Collateral Agent and the Rating Agency an Opinion
of Counsel stating that in the opinion of such counsel as of the date of such
opinion under the District of Columbia UCC, the UCC financing statement(s) filed
in connection with the lien and security interests created by the Indenture
shall remain effective and that no further action (other than as specified in
such opinion) shall be required to maintain the continued effectiveness of such
lien over the next five years.

 

Section 5.7         Performance of Obligations. (a) The Borrower shall not take
any action, and shall use its best efforts not to permit any action to be taken
by others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity with this Agreement and the
Indenture or as otherwise required hereby.

 

(b)        The Borrower may, with the prior written consent of a Majority of
each Class of Secured Debt, in accordance with the Indenture (except in the case
of the nature of the services set forth in the Collateral Management Agreement,
this Agreement and the Collateral Administration Agreement, in which case no
consent shall be required), contract with other Persons, including the
Collateral Manager, the Trustee, the Collateral Agent, the Loan Agent and the
Collateral Administrator for the performance of actions and obligations to be
performed by the Borrower hereunder, under the Indenture and under the
Collateral Management Agreement or the Collateral Administration Agreement by
such Persons. Notwithstanding any such arrangement, the Borrower shall remain
primarily liable with respect thereto. In the event of such contract, the
performance of such actions and obligations by such Persons shall be deemed to
be performance of such actions and obligations by the Borrower; and the Borrower
shall punctually perform, and use their best efforts to cause the Collateral
Manager, the Trustee, the Collateral Agent, the Loan Agent, the Collateral
Administrator and such other Person to perform, all of their obligations and
agreements contained in the Collateral Management Agreement, this Agreement, the
Indenture, the Collateral Administration Agreement or any such other agreement.

 

Section 5.8         Negative Covenants. (a) The Borrower will not, in each case
from and after the Closing Date:

 

(i)            sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by the
Indenture, this Agreement and the Collateral Management Agreement;



 13 

 

 

(ii)           claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Loans (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of the State of Delaware or
other applicable jurisdiction);

 



(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Debt, this Agreement, the Indenture and the transactions contemplated hereby and
thereby or (B) (1) issue any additional class of Debt except in accordance with
Sections 2.13 and 3.2 of the Indenture or (2) issue any additional limited
liability company membership interests except in accordance with the Borrower’s
limited liability company agreement, other than in connection with a
Refinancing;

 

(iv)          (A) permit the validity or effectiveness of this Agreement, the
Indenture or any Grant thereunder to be impaired, or permit the lien of the
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Agreement, the Loans, the Indenture or the Notes except as may
be permitted hereby, thereby or by the Collateral Management Agreement,
(B) except as permitted by the Indenture, permit any lien, charge, adverse
claim, security interest, mortgage or other encumbrance (other than the lien of
the Indenture) to be created on or extend to or otherwise arise upon or burden
any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by the Indenture, take any action that would permit the
lien of the Indenture not to constitute a valid first priority security interest
in the Assets;

 

(v)          amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of the Indenture;

 

(vi)         dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)         pay any distributions other than in accordance with the Priority
of Payments;

 

(viii)        permit the formation of any subsidiaries;

 

(ix)          conduct business under any name other than its own;

 

(x)           have any employees (other than its managers to the extent they are
employees);

 

(xi)          sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by the
Indenture, this Agreement and the Collateral Management Agreement;

 

(xii)          fail to maintain an Independent Manager under the Borrower’s
limited liability company agreement;

 



 14 

 

 

(xiii)        amend this Agreement except pursuant to the terms hereof and
Article VIII of the Indenture; and

 



(xiv)        elect, or take any other action, to be treated as an association
taxable as a corporation for U.S. federal income tax purposes.

 

(b)       The Borrower shall not be party to any agreements without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

Section 5.9         Statement as to Compliance. On or before December 31 in each
calendar year commencing in 2021, or immediately if there has been a Default
under the Indenture and prior to the issuance of any Additional Debt pursuant to
the Indenture, the Borrower shall deliver to the Collateral Agent (to be
forwarded by the Collateral Agent to the Collateral Manager, the Loan Agent (for
each Lender making a written request therefor) and the Rating Agency) an
Officer’s certificate of the Borrower that, having made reasonable inquiries of
the Collateral Manager, and to the best of the knowledge, information and belief
of the Borrower, there did not exist, as at a date not more than five days prior
to the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default under the Indenture
or, if such Default did then exist or had existed, specifying the same and the
nature and status thereof, including actions undertaken to remedy the same, and
that the Borrower has complied with all of its obligations under this Agreement
and the Indenture or, if such is not the case, specifying those obligations with
which it has not complied.

 

Section 5.10       Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Borrower
in accordance with Section 7.10 of the Indenture in which the Merging Entity is
not the surviving entity, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under the Indenture with the same effect as if such Person had been named as the
Borrower herein, and the Successor Entity shall deliver to the Loan Agent the
Officer’s Certificate and Opinion of Counsel required by Section 7.10(d) of the
Indenture. In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Borrower” in this Agreement or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII of the Indenture may be dissolved, wound up and liquidated at
any time thereafter, and such Person thereafter shall be released from its
liabilities as obligor and maker on all the Loans and from its obligations under
this Agreement and the other Transaction Documents to which it is a party.

 

Section 5.11       No Other Business. From and after the Closing Date, the
Borrower shall not have any employees (other than its managers to the extent
they are employees) and shall not engage in any business or activity other than
(i) issuing, incurring, paying and redeeming or prepaying, as applicable, the
Loans and the Notes, (ii) acquiring, holding, selling, exchanging, redeeming and
pledging, solely for its own account, Collateral Obligations and Eligible
Investments and (iii) other activities incidental thereto, including entering
into the Transaction Documents to which it is a party.

 



 15 

 

 

 

Section 5.12         Annual Rating Review. (a) So long as any of the Secured
Debt of any Class remains Outstanding, on or before December 31 in each year
commencing in 2021, the Borrower shall obtain and pay for an annual review of
the rating of each such Class of Secured Debt from the Rating Agency. The
Borrower shall promptly notify the Trustee, the Collateral Agent, the Loan Agent
and the Collateral Manager in writing (and the Loan Agent shall promptly provide
the Lenders with a copy of such notice) if at any time the rating of any such
Class of Secured Debt has been changed or withdrawn or the Borrower knows that
any such rating will be changed or withdrawn.

 

(b)          The Borrower shall obtain and pay for an annual review of any
Collateral Obligation which has an S&P Rating derived as set forth in clause
(iii)(b) of the definition of the term “S&P Rating”.

 

Section 5.13         Calculation Agent. (a)  The Borrower hereby agrees that for
so long as any Secured Debt remains Outstanding there will at all times be an
agent appointed (which does not control or is not controlled or under common
control with the Borrower or its Affiliates or the Collateral Manager or its
Affiliates) to calculate LIBOR in respect of each Interest Accrual Period (or,
in the case of the first Interest Accrual Period commencing on the Closing Date,
each portion thereof) in accordance with the terms of Exhibit C of the Indenture
(the “Calculation Agent”). The Borrower hereby appoints the Collateral
Administrator as Calculation Agent. The Calculation Agent may be removed by the
Borrower or the Collateral Manager, on behalf of the Borrower at any time. If
the Calculation Agent is unable or unwilling to act as such or is removed by the
Borrower or the Collateral Manager, on behalf of the Borrower, in respect of any
Interest Accrual Period, the Borrower or the Collateral Manager, on behalf of
the Borrower, will promptly appoint a replacement Calculation Agent which does
not control or is not controlled by or under common control with the Borrower or
its Affiliates or the Collateral Manager or its Affiliates. The Calculation
Agent may not resign its duties or be removed without a successor having been
duly appointed.

 

The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent agrees under the Collateral Administration
Agreement) that, as soon as possible after 11:00 a.m. London time on each
Interest Determination Date, but in no event later than 11:00 a.m. New York time
on the London Banking Day immediately following each Interest Determination
Date, the Calculation Agent will calculate the Interest Rate applicable to each
Class of Floating Rate Debt during the related Interest Accrual Period (or
portion thereof) and the Debt Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Floating Rate Debt in respect of the
related Interest Accrual Period. At such time, the Calculation Agent will
communicate such rates and amounts to the Borrower, the Trustee, the Collateral
Agent, the Loan Agent, each Paying Agent, the Collateral Manager, Euroclear and
Clearstream. The Calculation Agent will also specify to the Borrower the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Borrower before 5:00 p.m. (New York
time) on every Interest Determination Date if it has not determined and is not
in the process of determining any such Interest Rate or Debt Interest Amount
together with its reasons therefor. The Calculation Agent’s determination of the
foregoing rates and amounts for any Interest Accrual Period (or portion thereof)
will (in the absence of manifest error) be final and binding upon all parties.

 



 16 

 

 

Section 5.14         Certain Tax Matters. The Borrower, the Lenders, the Loan
Agent and the Collateral Agent shall be required to comply with the provisions
of Section 7.17 of the Indenture with respect to Certain Tax Matters and the
provisions of Section 7.17 of the Indenture are hereby incorporated by reference
mutatis mutandis.

 

Section 5.15         Representations Relating to Security Interests in the
Assets. (a) The Borrower hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Agreement and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent under the Indenture), with respect to the Assets:

 

(i)            The Borrower owns such Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, the Indenture and any other Permitted Liens.

 

(ii)           Other than the security interest Granted to the Collateral Agent
pursuant to the Indenture, except as permitted by the Indenture, the Borrower
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Assets. The Borrower has not authorized the filing of and is
not aware of any Financing Statements against the Borrower that include a
description of collateral covering the Assets other than any Financing Statement
relating to the security interest granted to the Collateral Agent under the
Indenture or that has been terminated; the Borrower is not aware of any
judgment, PBGC liens or Tax lien filings against the Borrower.

 

(iii)          All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)          All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.

 

The Indenture creates a valid and continuing security interest (as defined in
Section 1-201(37) of the UCC) in such Assets in favor of the Collateral Agent,
for the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
in the Indenture), and is enforceable as such against creditors of and
purchasers from the Borrower.

 



 17 

 

 

(b)          The Borrower hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Agreement and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent under the Indenture), with respect to Assets that
constitute Instruments:

 

(i)            Either (x) the Borrower has caused or shall have caused, within
ten days after the Closing Date, the filing of all appropriate Financing
Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Instruments
granted to the Collateral Agent, for the benefit and security of the Secured
Parties or (y) (A) all original executed copies of each promissory note or
mortgage note that constitutes or evidences the Instruments have been delivered
to the Collateral Agent or the Borrower has received written acknowledgement
from a custodian that such custodian is holding the mortgage notes or promissory
notes that constitute evidence of the Instruments solely on behalf of the
Collateral Agent and for the benefit of the Secured Parties and (B) none of the
Instruments that constitute or evidence the Assets has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Collateral Agent, for the benefit of the Secured Parties.

 

 

(ii)            The Borrower has received all consents and approvals required by
the terms of the Assets to the pledge under the Indenture to the Collateral
Agent of its interest and rights in the Assets.

 

(c)          The Borrower hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of the
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent under the Indenture), with respect to the Assets that
constitute Security Entitlements:

 

(i)            All of such Assets have been and will have been credited to one
of the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Custodian for each Account has agreed to treat
all assets credited to such Accounts as “financial assets” within the meaning of
Section 8-102(a)(9) the UCC.

 

(ii)           The Borrower has received all consents and approvals required by
the terms of the Assets to the pledge under the Indenture to the Collateral
Agent of its interest and rights in the Assets.

 

(iii)           (x) the Borrower has caused or shall have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted to the Collateral Agent, for the
benefit and security of the Secured Parties under the Indenture and (y) (A) the
Borrower has delivered to the Collateral Agent a fully executed Securities
Account Control Agreement pursuant to which the Custodian has agreed to comply
with all instructions originated by the Collateral Agent relating to the
Accounts without further consent by the Borrower or (B) the Borrower has taken
all steps necessary to cause the Custodian to identify in its records the
Collateral Agent as the person having a security entitlement against the
Custodian in each of the Accounts.

 

(iv)          The Accounts are not in the name of any person other than the
Borrower or the Collateral Agent. The Borrower has not consented to the
Custodian complying with the entitlement order (as defined in
Section 8-102(a)(8) of the UCC) of any person other than the Collateral Agent
(and the Borrower prior to a notice of exclusive control being provided by the
Collateral Agent).

 



 18 

 

 

(d)          The Borrower hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Agreement and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent under the Indenture), with respect to Assets that
constitute general intangibles:

 

(i)            The Borrower has caused or shall have caused, within ten days of
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Collateral
Agent, for the benefit and security of the Secured Parties.

 

(ii)           The Borrower has received, or shall receive, all consents and
approvals required by the terms of the Assets to the pledge under the Indenture
to the Collateral Agent of its interest and rights in the Assets.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.1           Default and Events of Default. “Default” or “Event of
Default,” wherever used herein, means any Default or Event of Default,
respectively, under the Indenture.

 

Section 6.2           Acceleration. Upon the occurrence of an Event of Default
and the acceleration of the Borrower’s obligations under the Indenture pursuant
to the terms of Section 5.2 of the Indenture, the unpaid principal amount of the
Loans, together with the interest accrued thereon and all other amounts payable
by the Borrower hereunder in respect of the Loans, shall automatically become
immediately due and payable by the Borrower hereunder without any declaration or
other act on the part of the Collateral Agent or any Lender, subject to and in
accordance with the applicable provisions of the Indenture; provided that upon
the rescission or annulment of an acceleration under the Indenture in accordance
with the terms of Section 5.2 thereof, any such acceleration shall automatically
be rescinded and annulled for all purposes hereunder; provided, however that, no
such action shall affect any subsequent Default or Event of Default or impair
any right consequent thereon.

 

Section 6.3           Remedies. Remedies for an Event of Default are granted to
the Collateral Agent for the benefit of the Secured Parties under the Indenture.
Each of the Lenders agrees and acknowledges that the remedies for an Event of
Default hereunder are governed by, and subject to the terms and conditions of,
the Indenture.

 



 19 

 

 

ARTICLE VII

 

THE AGENTS

 

Section 7.1           Appointment. The Lenders hereby designate (i) the Bank to
act as Collateral Agent as specified herein and in the Indenture and (ii) the
Bank to act as Loan Agent as specified herein and in the other Credit Documents.
By becoming a party to this Agreement, each Lender hereby irrevocably authorizes
the Loan Agent and the Collateral Agent (together, the “Agents” and each, an
“Agent”) to take such action under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Agents may perform any of their duties hereunder or under the other
Credit Documents by or through their respective officers, directors, agents,
employees or affiliates. For the avoidance of doubt, the Collateral Agent and
Loan Agent hereby agree to forward or make available any notices that it
receives to the appropriate parties so required by the Indenture. The Loan Agent
is authorized and directed to enter into this Agreement and perform and observe
its obligations under the Collateral Documents.

 

Section 7.2           Nature of Duties. The Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
other Collateral Documents. None of the Agents or any of their respective
officers, directors, employees or affiliates shall be liable for any action
taken or omitted by it or them hereunder or under any other Credit Document or
in connection herewith or therewith, unless caused by its or their gross
negligence, willful misconduct or bad faith. The duties of the Agents shall be
mechanical and administrative in nature; the Agents shall not have by reason of
this Agreement or any other Credit Document a fiduciary relationship in respect
of any Lender; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agents any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein or therein.

 

The Loan Agent shall not have or be deemed to have any fiduciary relationship
with the Trustee, any Holder, any Lender, the Collateral Manager or the
Borrower, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Collateral Documents or
otherwise exist against the Loan Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

Section 7.3           Lack of Reliance on the Agents. Independently and without
reliance upon the Agents, each Lender, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Borrower in connection with the making
and the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and, except as expressly provided in this Agreement and the other
Credit Documents, the Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter. The Agents
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
satisfaction of any of the conditions precedent set forth in Article IV or the
financial condition of the Borrower or the existence or possible existence of
any Default.

 



 20 

 

 

Section 7.4          Certain Rights of the Agents. (a) The Agents may
conclusively rely and shall be fully protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, note or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties. Without limiting the provisions hereof, the Agents shall be
entitled to the rights, benefits, immunities, indemnities and protections of the
Trustee and the Collateral Agent as set forth in Article VI of the Indenture as
if such rights, benefits, immunities, indemnities and protections were fully set
forth herein; provided that such rights, protections, immunities, indemnities
and benefits shall be in addition to any rights, protections and benefits
afforded to the Agents under this Agreement; any request or direction of the
Borrower mentioned herein may be sufficiently evidenced by a Borrower Order.

 

(b)          Whenever in the administration of this Agreement or the Indenture
the Agents shall deem it desirable that a matter be proved or established prior
to taking, suffering or omitting any action hereunder, the Agents (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, request and rely upon an Officer’s Certificate or Borrower Order.

 

(c)          As a condition to the taking or omitting of any action by it
hereunder, the Agents may consult with counsel and the advice of such counsel or
any Opinion of Counsel shall be full and complete authorization and protection
in respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon.

 

(d)          The Agents shall be under no obligation to exercise or to honor any
of the rights or powers vested in it by this Agreement or to institute, conduct
or defend any litigation hereunder or in relation hereto at the request or
direction of any Lenders pursuant to this Agreement and the Indenture, unless
such Lenders shall have offered to the Agents security or indemnity reasonably
satisfactory to the Agents against the costs, expenses (including reasonable
attorney’s fees and expenses) and liabilities which might reasonably be incurred
by it in compliance with such request or direction. The Loan Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Credit Document in accordance with a request or consent
of the Majority of the Lenders (or such other percentage of the Lenders
expressly specified in this Agreement or such Credit Document with respect to a
particular matter) given in accordance with this Agreement or any other Credit
Document and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 



 21 

 

 

(e)          (i)            The Loan Agent shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other documents, but the Loan Agent, in its discretion, may, and
upon the written direction of a Majority of the Lenders or of the Rating Agency
shall (subject to the right hereunder to be reasonably satisfactorily
indemnified for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed; provided, however, that if the payment within a reasonable time to the
Loan Agent of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the reasonable opinion of the Loan
Agent, not assured to the Loan Agent by the security afforded to it by the terms
of this Agreement or the Indenture, the Loan Agent may require indemnity
reasonably satisfactory to it against such cost, expense or liability as a
condition to taking any such action. The reasonable expense of every such
examination shall be paid by the Borrower and, the Loan Agent shall be entitled,
on reasonable prior notice to the Borrower and the Collateral Manager, to
examine the books and records relating to the Loans, the Notes and the Assets
and the premises of such Person to determine compliance with this Agreement,
personally or by agent or attorney during such Person’s normal business hours
and the Loan Agent shall incur no liability of any kind by reason of such
inquiry or investigation; provided that, the Loan Agent shall, and shall cause
its agents, to hold in confidence all such information, except (A) to the extent
disclosure may be required by law or by any regulatory, administrative, judicial
or governmental authority or (B) to the extent that the Loan Agent, in its sole
judgment, may determine that such disclosure is consistent with its obligations
hereunder; provided, further, that the Collateral Agent may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

(ii)            The Agents shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but each Agent, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of the Rating Agency shall
(subject to its right hereunder to be reasonably satisfactorily indemnified for
associated expense and liability), make such further inquiry or investigation
into such facts or matters as it may see fit or as it shall be directed;
provided, however, that if the payment within a reasonable time to the Agent of
the costs, expenses or liabilities likely to be incurred by it in the making of
such investigation is, in the reasonable opinion of the Agent, not assured to
the Agent by the security afforded to it by the terms of the Indenture or this
Agreement, the Agent may require indemnity reasonably satisfactory to it against
such cost, expense or liability as a condition to taking any such action. The
reasonable expense of every such examination shall be paid by the Borrower, and
the Agent shall be entitled, on reasonable prior notice to the Borrower and the
Collateral Manager, to examine the books and records relating to the Loans, the
Notes and the Assets, personally or by agent or attorney, during the Borrower’s
or the Collateral Manager’s normal business hours; provided that, the Agent
shall, and shall cause its agents to, hold in confidence all such information,
except (A) to the extent disclosure may be required by law or by any regulatory,
judicial, administrative or governmental authority and (B) to the extent that
the Agent, in its sole judgment, may determine that such disclosure is
consistent with its obligations hereunder; provided, further, that each Agent
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder or under the Indenture.

 



 22 

 

 

(f)          The Agents may execute any of the rights, privileges or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys; provided that, neither of the Agents shall be responsible
for any misconduct or negligence on the part of any such agent or attorney
appointed by it with due care.

 

 

(g)          Neither of the Agents shall be liable for any action it takes,
suffers or omits to take in good faith that it reasonably believes to be
authorized or within its rights or powers or within its discretion hereunder,
other than acts or omissions constituting gross negligence, willful misconduct
or bad faith of the Agent’s duties hereunder.

 

(h)          The permissive rights of the Agents to perform any discretionary
act or refrain from taking actions enumerated in this Agreement or the Indenture
shall not be treated as a duty and the Agents shall not be answerable for other
than their respective gross negligence, willful misconduct or bad faith.

 

(i)          Nothing herein shall be construed to impose an obligation on the
part of the Agents to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Borrower or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein) and all calculations made by the Agents in their
respective roles hereunder shall (in the absence of manifest error) be final and
binding on all parties.

 

(j)          The Agents shall not be responsible or liable for the actions or
omissions of, or any inaccuracies in the records of, any non-Affiliated
custodian, transfer agent, paying agent or calculation agent (other than itself
in such capacities), clearing agency, loan syndication, administrative or
similar agent, DTC, Euroclear or Clearstream, or for the acts or omissions of
the Collateral Manager or the Borrower, or any other Person (including
compliance with Rule 17g-5) and without limiting the foregoing, the Agents shall
not be under any obligation to monitor, evaluate, or verify compliance by the
Collateral Manager with the terms hereof or of the Indenture or the Collateral
Management Agreement, or to verify or Independently determine the accuracy of
information received by the Agents from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets.

 

(k)          The Agents shall not be required to give any bond or surety, or
provide any indemnity, in respect of the execution and performance of this
Agreement or the Indenture or the exercise of any of their respective powers
granted hereunder or thereunder.

 

(l)          In making or disposing of any investment permitted by this
Agreement or the Indenture, each of the Agents is authorized to deal with itself
(in its individual capacity) or with any one or more of its Affiliates, in each
case on an arm’s-length basis and on standard market terms, whether it or such
Affiliate is acting as a sub-agent of the Agent or for any third Person or
dealing as principal for its own account. If otherwise qualified, obligations of
the Bank or any of its Affiliates shall qualify as Eligible Investments under
the Indenture.

 

(m)          In the event that the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Calculation Agent, Securities Intermediary, in
any capacity hereunder or under the Indenture (other than Collateral Agent and
Loan Agent), as applicable, or as Collateral Administrator, the rights,
protections, immunities and indemnities afforded to the Agents pursuant to this
Article VII hereof shall also be afforded to the Bank acting in such capacities;
provided that such rights, immunities and indemnities shall be in addition to
any rights, immunities and indemnities provided herein, in the Indenture or the
Collateral Administration Agreement, or any other document to which the Bank in
such capacity is a party, as applicable.

 



 23 

 

 

(n)          The Agents shall not be responsible for delays or failures in
performance resulting from acts beyond its control (such acts include but are
not limited to acts of God, strikes, lockouts, riots, acts of war and
interruptions, losses or malfunctions of utilities, computer (hardware or
software) or communications services).

 

(o)          Notwithstanding any term hereof to the contrary, the Agents shall
be under no obligation to evaluate the sufficiency of the documents or
instruments delivered to them by or on behalf of the Borrower in connection with
the Grant by the Borrower to the Collateral Agent of any item constituting the
Assets or otherwise, or in that regard to examine any Collateral Obligations, in
order to determine compliance with applicable requirements of or restrictions on
transfer imposed by the documentation underlying such Collateral Obligations nor
to re-register or otherwise change the registration or form in which the
Collateral Obligations are Delivered, transferred, assigned or pledged by the
Borrower to the Collateral Agent.

 

(p)          No provision of this Agreement or any other Credit Document shall
require either of the Agents to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers contemplated
hereunder, if it shall have reasonable grounds for ‎believing that repayment of
such funds or adequate indemnity satisfactory to it ‎against such risk or
liability is not reasonably assured to it unless such risk or ‎liability relates
to the performance of its ordinary incidental services (which, for the avoidance
of doubt, shall not include collection, liquidation or enforcement) including
‎mailing of notices under this Agreement.

 

(q)          To the extent any defined term hereunder, or any calculation
required to be made or determined by the Agents hereunder, is dependent upon or
defined by reference to GAAP, the Agents shall be entitled to request and
receive (and rely upon) instruction from the Borrower or the accountants
identified in the Accountants’ Report (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Borrower) as to the application of GAAP in such
connection, in any instance.

 

(r)          The Agents or their Affiliates are permitted to provide services
and to receive additional compensation that could be deemed to be in the Agents’
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments; if otherwise qualified, obligations of the Bank or any of
its Affiliates shall qualify as Eligible Investments hereunder.

 

(s)          None of the Agents shall have any obligation to determine: (i) if a
Collateral Obligation meets the criteria or eligibility restrictions imposed by
the Indenture or (ii) whether the conditions specified in the definition of
“Delivered” have been complied with.

 



 24 

 

 

(t)          The Agents shall not be deemed to have notice or knowledge of any
matter unless a Responsible Officer has actual knowledge thereof or unless
written notice thereof is received by a Responsible Officer at the Corporate
Trust Office and such notice references the Loans generally, the Borrower or
this Agreement. Whenever reference is made in this Agreement to a Default or an
Event of Default such reference shall, insofar as determining any liability on
the part of the Agents is concerned, be construed to refer only to a Default or
an Event of Default of which the applicable Agent is deemed to have knowledge in
accordance with this paragraph.

 

(u)          Neither Agent shall have any liability for the acts or omissions of
the Collateral Manager, the Collateral Administrator or the Borrower, any Paying
Agent (other than such Agent) or any Authenticating Agent (other than such
Agent) appointed under or pursuant to this Agreement or the other Collateral
Documents.

 

(v)          Neither Agent is responsible or liable for the preparation, filing,
continuation or correctness of financing statements or the validity or
perfection of any lien or security interest.

 

(w)          Notwithstanding any term hereof to the contrary, neither Agent
shall be under any obligation to evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower in connection with
the Grant by the Borrower to the Collateral Agent of any item constituting the
Collateral Obligations or otherwise, or in that regard to examine any Collateral
Obligations, in order to determine compliance with applicable requirements of
and restrictions on transfer imposed by the documentation underlying such
Collateral Obligations nor to re-register or otherwise change the registration
or form in which the Collateral Obligations are Delivered, transferred, assigned
or pledged by the Borrower to the Collateral Agent.

 

(x)          No Agent shall be required to qualify in any jurisdiction in which
it is not presently qualified to perform its obligations as Agent.

 

(y)          Notwithstanding anything herein inconsistent or to the contrary,
the Collateral Agent and the Loan Agent shall be entitled to all the same
rights, privileges, protections, immunities and indemnities in this Agreement as
are afforded the Bank in the Indenture, all of which are incorporated herein
mutatis mutandis, in addition to any such rights, privileges, protections,
immunities and indemnities contained herein. Whether or not therein expressly so
provided, every provision of this Agreement relating to the conduct or affecting
liability of or affording protection to either Agent shall be subject to the
provisions of Section 7.1, 7.2 and 7.4 of this Agreement. Notwithstanding
anything herein inconsistent or to the contrary, in the event the Bank is also
acting in the capacity of Paying Agent, Registrar, Transfer Agent, Custodian,
Calculation Agent, Loan Agent or Collateral Agent, the rights, protections,
benefits, immunities and indemnities afforded to the Trustee pursuant to
Article VI of the Indenture shall also be afforded to the Bank acting in such
capacities.

 

(z)          No Agent shall be liable for any error of judgment made in good
faith by an Agent, unless it shall be proven that such Agent was grossly
negligent in ascertaining the pertinent facts.

 



 25 

 

 

(aa)         The Agents shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Borrower, the Lenders or the Collateral Manager.

 

(bb)         To help fight the funding of terrorism and money laundering
activities, the Agents ‎shall obtain, verify, and record information that
identifies individuals or entities that establish a ‎relationship or open an
account with the Agents. The Agents shall ask for the name, address, ‎tax
identification number and other information that shall allow the Agents to
identify the ‎individual or entity who is establishing the relationship or
opening the account. The Agents ‎may also ask for formation documents such as
articles of incorporation, an offering ‎memorandum or other identifying
documents to be provided.

 

(cc)         The Agents shall have no responsibility to the Borrower or the
Secured Parties ‎under this Agreement or the Indenture to make any inquiry or
investigation as to, and shall have no obligation in ‎respect of, the terms of
any engagement of Independent accountants by the Borrower (or the ‎Collateral
Manager on behalf of the Borrower).

 

(dd)         Notwithstanding any term hereof (or any term of the UCC that might
otherwise ‎be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the ‎contrary, the Loan Agent shall not be under a duty
or obligation in connection with the ‎acquisition or Grant by the Borrower to
the Collateral Agent of any item constituting the ‎Assets, or to evaluate the
sufficiency of the documents or instruments delivered to it by or on ‎behalf of
the Borrower in connection with its Grant or otherwise, or in that regard to
examine ‎any Underlying Instrument, in each case, in order to determine
compliance with applicable ‎requirements of and restrictions on transfer in
respect of such Assets.

 

(ee)         The Loan Agent shall not have any obligation to determine if an
Eligible Investment meets the criteria or eligibility restrictions imposed by
the Indenture.

 

(ff)         The Loan Agent shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communications services).

 

Section 7.5           Not Responsible for Recitals, Incurrence of Loans or
Issuance of Notes. The recitals contained herein, shall be taken as the
statements of the Borrower and the Agents assume no responsibility for their
correctness. The Agents make no representation as to the validity or sufficiency
of this Agreement or the Indenture (except as may be made with respect to the
validity of the Agents obligations hereunder), the Assets, the Loans or the
Notes. The Agents shall not be accountable for the use or application by the
Borrower of the Loans or the Notes or the proceeds thereof or any amounts paid
to the Borrower pursuant to the provisions hereof.

 

Section 7.6           May Hold Loans or Notes. The Agents or any other agent of
the Borrower, in its individual or any other capacity, may become the owner or
pledgee of a Loan or a Note and may otherwise deal with the Borrower or any of
its Affiliates with the same rights it would have if it were not an agent.

 



 26 

 

 

Section 7.7           Holders of Lender Notes; Transferee of Assignment
Agreement. (a) The Agents may deem and treat the person in whose name such Loan
is registered on the Register as described in Section 8.16 as the owner thereof
for all purposes hereof unless and until a written notice of the assignment,
transfer or endorsement thereof, as the case may be, shall have been filed with
the Agents and the requirements set forth in Section 8.16 have been satisfied.
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the Holder of any Lender Note
(or the registered Holder of a Loan in the form of a Confirmation of
Registration) shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Lender Note (or
Confirmation of Registration) or of any Lender Note or Lender Notes (or
Confirmation of Registration) or Class A-1 Notes issued in exchange therefor.

 

(b)          The Agents may deem and treat the transferee of a properly executed
and delivered Assignment Agreement pursuant to Section 8.4(b) whose name is
recorded in the Register as set forth in Section 8.16 as a Lender under this
Agreement with all of the same rights and obligations as a Holder of a Lender
Note, whether or not such Lender requests a Lender Note pursuant to Section 3.2,
for all purposes hereof unless and until the Agents receive and accept a
subsequent Assignment Agreement properly executed and delivered pursuant to
Section 8.4(b).

 

Section 7.8           Compensation and Reimbursement. (a) The Borrower agrees:

 

(i)            to pay each of the Loan Agent and the Collateral Agent on each
Payment Date, in accordance with the Priority of Payments, reasonable
compensation for all services rendered by it hereunder as set forth in
Section 2.2 hereof;

 

(ii)           except as otherwise expressly provided herein and subject to the
Priority of Payments, to reimburse each of the Agents (subject to any written
agreement between the Borrower and the applicable Agent) in a timely manner upon
its request for all reasonable expenses, disbursements and advances incurred or
made by such Agent in accordance with any provision of this Agreement or other
Transaction Document (including securities transaction charges and the
reasonable compensation and expenses and disbursements of its agents and legal
counsel and of any pricing service, accounting firm or investment banking firm
employed by the Agents pursuant to this Agreement or the Indenture, except any
such expense, disbursement or advance as may be attributable to the applicable
Agent’s gross negligence, willful misconduct or bad faith); but with respect to
securities transaction charges, only to the extent any such charges have not
been waived during a Collection Period due to the Agent’s receipt of a payment
from a financial institution with respect to certain Eligible Investments, as
specified by the Collateral Manager; and

 

(iii)          to indemnify each of the Agents and its respective officers,
directors, employees, attorneys, advisors and agents for, and to hold them
harmless against, any loss, liability, claim, damage or expense (including
reasonable counsel’s fees and expenses) of any type or nature incurred without
gross negligence, willful misconduct or bad faith on their part, arising out of
or in connection with the acceptance or administration of this Agreement and the
Credit Documents or the performance of its duties hereunder or thereunder and
under any of the Transaction Documents, including the costs and expenses
(including reasonable counsel’s fees and expenses) of defending themselves
against any claim or liability in connection with the administration, exercise
or performance of any of their powers or duties hereunder or any other document
related hereto or the enforcement of the Borrower’s obligations or its
respective rights hereunder.

 



 27 

 

 

This Section 7.8 shall survive the termination of this Agreement or the removal
or resignation of the applicable Agent.

 

(b)          The Agents hereby agree not to cause the filing of a petition in
bankruptcy against the Borrower for the non-payment to the Agents of any amounts
provided by this Agreement or the other Credit Documents, including this
Section 7.8 hereof until at least one year (or, if longer, the applicable
preference period then in effect) plus one day after the payment in full of all
Debt. Nothing in this Section 7.8 hereof shall preclude, or be deemed to stop,
the Agents (i) from taking any action prior to the expiration of the
aforementioned one year (or, if longer, the applicable preference period then in
effect) plus one day in (A) any case or Proceeding voluntarily filed or
commenced by the Borrower or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the applicable Agent, or (ii) from commencing
against the Borrower or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
Proceeding. This Section 7.8(b) shall survive the termination of this Agreement
or the removal or resignation of the applicable Agent.

 

(c)          Each of the Agents acknowledges that all payments payable to it
under this Agreement shall be subject to the Priority of Payments in the
Indenture and payable as Administrative Expenses. If, on any date when any
amount shall be payable to the Agents pursuant to this Agreement, insufficient
funds are available for the payment thereof, any portion of a fee or expense not
so paid shall be deferred and payable on such later date on which a fee or
expense shall be payable and sufficient funds are available. Following
realization of the Assets and distribution of proceeds in the manner provided in
the Priority of Payments in the Indenture, any obligations of the Borrower and
any claims of the Agents against the Borrower shall be extinguished and shall
not thereafter revive. This Section 7.8(c) shall survive the termination of this
Agreement or the removal or resignation or the applicable Agent.

 

(d)          Anything in this Agreement to the contrary notwithstanding, in no
event shall the Agents be liable for punitive, special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits) even if the Agents have been advised of the likelihood of such
damages and regardless of the form of action.

 

(e)          The Borrower’s payment obligations to each of the Agents under this
Section 7.8 shall be secured by the lien of the Indenture, and shall survive the
termination of this Agreement, and the resignation or removal of such Agent, as
applicable. When either Agent incurs expenses after the occurrence of a Default
or an Event of Default under Section 5.1 of the Indenture, the expenses are
intended to constitute expenses of administration under Bankruptcy Law or any
other applicable federal or state bankruptcy, insolvency or similar law.

 



 28 

 

 

Section 7.9           Agents Required; Eligibility. There shall at all times be
Agents hereunder which shall be organizations or entities organized and doing
business under the laws of the United States of America or of any state thereof,
each having a combined capital and surplus of at least $200,000,000 and meeting
the eligibility criteria specified in Section 6.8 of the Indenture. If at any
time either Agent shall cease to be eligible in accordance with the provisions
of this Section 7.9 hereof, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article VII.

 

Section 7.10         Resignation and Removal of Agents; Appointment of Successor
Agents. (a) No resignation or removal of either of the Agents and no appointment
of a successor agent with respect to the applicable Agent (the “Successor
Agent”) pursuant to this Article shall become effective until the acceptance of
appointment by the Successor Agent under Section 7.11. The indemnification in
favor of the Agents in Section 7.8 hereof shall survive any resignation or
removal of either Agent and the termination of this Agreement (to the extent of
any indemnified liabilities, costs, expenses and other amounts arising or
incurred prior to, or arising out of actions or omissions occurring prior to
such termination, resignation or removal).

 

(b)          Subject to and in accordance with Section 6.9 of the Indenture, the
Loan Agent may resign at any time by giving not less than 30 days written notice
thereof to each of the Borrower, the Collateral Manager, each Lender and the
Rating Agency. If the Loan Agent shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Loan Agent for any
reason, the Borrower shall promptly appoint a Successor Agent by Borrower Order,
one copy of which shall be delivered to each of the Agents, the Successor Agent,
each Lender and the Collateral Manager; provided that, such Successor Agent
shall be appointed unless a Majority of the Lenders has objected to such
appointment within 30 days after notice thereof; in such event, or if the
Borrower shall fail to appoint a Successor Agent within 30 days after notice of
such resignation, removal or incapability or the occurrence of such vacancy, or
at any time when an Event of Default shall have occurred and be continuing, a
Successor Agent may be appointed by Act of a Majority of the Lenders delivered
to the Borrower and the Agents. The Successor Agent so appointed shall,
forthwith upon its acceptance of such appointment, become the Successor Agent
and supersede any Successor Agent proposed by the Borrower. If no Successor
Agent shall have been appointed and an instrument of acceptance by a Successor
Agent shall not have been delivered to the Agents within 30 days after the
giving of such notice of resignation, the resigning Agent, or any Lender, on
behalf of itself and all others similarly situated, may petition any court of
competent jurisdiction for the appointment of a Successor Agent satisfying the
requirements of Section 7.9 hereof. The resignation or removal of the Collateral
Agent and/or the appointment of a successor Collateral Agent shall be governed
by Section 6.9 of the Indenture.

 

(c)          The Loan Agent may be removed at any time upon 30 days’ notice by
Act of a Majority of the Lenders.

 

(d)          If at any time:

 

(i)            the Loan Agent shall cease to be eligible under Section 7.9
hereof and shall fail to resign after request therefor by the Borrower or by a
Majority of the Lenders; or

 

(ii)           the Loan Agent shall become incapable of acting or shall be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Loan Agent
or of its property shall be appointed or any public officer shall take charge or
control of the Loan Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 



 29 

 

 

then, in any such case (subject to Section 7.10(a) hereof), (A) the Borrower, by
a Borrower Order, may remove the Loan Agent, or (B) any Lender may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Loan Agent and the appointment of a
Successor Agent.

 

(e)          If the Loan Agent shall be removed or become incapable of acting,
or if a vacancy shall occur in the office of the Loan Agent for any reason
(other than resignation), the Borrower, by Borrower Order, shall promptly
appoint a successor Loan Agent. If the Borrower shall fail to appoint a
successor Loan Agent within 30 days after such removal or incapability or the
occurrence of such vacancy, a successor Agent may be appointed by a Majority of
the Lenders by written instrument delivered to the Borrower and the retiring the
Loan Agent. The successor Loan Agent so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Loan Agent and supersede
any successor Loan Agent proposed by the Borrower. If no successor Loan Agent
shall have been so appointed by the Borrower or a Majority of the Lenders and
shall have accepted appointment in the manner hereinafter provided, subject to
Section 6.10 of the Indenture, any Lender or the Loan Agent may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Loan Agent.

 

(f)          The Borrower shall give prompt notice of each resignation and each
removal of the Loan Agent and each appointment of a Successor Agent to the
Trustee, the Collateral Agent, the Rating Agency and to each Lender. Such notice
shall include the name of the Successor Agent and the address of its Corporate
Trust Office. If the Borrower fails to provide such notice within 10 days after
acceptance of appointment by the Successor Agent, the Successor Agent shall
cause such notice to be given at the expense of the Borrower.

 

(g)          If the Bank shall resign or be removed as Trustee, the Bank shall
also resign or be removed as Loan Agent and Collateral Agent and as any other
capacity in which the Bank is then acting pursuant to this Agreement, the
Indenture or any other Transaction Document.

 

Section 7.11         Acceptance of Appointment by Successor Agents. Every
Successor Agent appointed hereunder and qualified under Section 7.9 hereof shall
execute, acknowledge and deliver to the Borrower and the retiring Agent an
instrument accepting such appointment and agreeing to be bound by this Agreement
and, to the extent such Successor Agent shall be a party thereto, the Indenture
and the Securities Account Control Agreement. Upon delivery of the required
instruments, the resignation or removal of the retiring Agent shall become
effective and such Successor Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Agent; but, on request of the Borrower or a Majority of the
Lenders or the Successor Agent, such retiring Agent shall, upon payment of its
charges then unpaid, execute and deliver an instrument transferring to such
Successor Agent all the rights, powers and trusts of the retiring Agent, and
shall duly assign, transfer and deliver to such Successor Agent all property
held by such retiring Agent hereunder. Upon request of any such Successor Agent,
the Borrower shall execute any and all instruments for more fully and certainly
vesting in and confirming to such Successor Agent all such rights, powers and
trusts.

 



 30 

 

 

Section 7.12         Merger, Conversion, Consolidation or Succession to Business
of Agents. Any entity into which an Agent may be merged or converted or with
which it may be consolidated, or any entity resulting from any merger,
conversion or consolidation to which such Agent shall be a party, or any entity
succeeding to all or substantially all of the corporate trust business of such
Agent, shall be the successor of such Agent hereunder; provided that such entity
shall be otherwise qualified and eligible under this Article VII hereof, without
the execution or filing of any document or any further act on the part of any of
the parties hereto.

 

Section 7.13         Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)          Organization. The Bank has been duly organized and is validly
existing as a banking corporation formed under the laws of the State of New York
and has the power to conduct its business and affairs as a loan agent.

 

(b)          Authorization; Binding Obligations. It has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and all of the documents required to be executed by it pursuant
hereto. This Agreement has been duly authorized, executed and delivered by the
Bank and constitutes the legal, valid and binding obligation of it enforceable
in accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a proceeding
at law or in equity).

 

(c)          Eligibility. It is eligible under Section 7.9 hereof to serve as
Loan Agent hereunder.

 

(d)          No Conflict. Neither the execution, delivery and performance of
this Agreement, nor the consummation of the transactions contemplated by this
Agreement, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration (which have not already been obtained)
under, any law, statute, rule, regulation, judgment, order, writ, injunction or
decree that is binding upon the banking or trust powers of the Bank, or (ii) to
its knowledge, will violate any provision of, result in any default or
acceleration of any obligations under, result in the creation or imposition of
any lien pursuant to, or require any consent under, any material agreement to
which it is a party or by which it or any of its property is bound.

 

Section 7.14         Withholding. If any amount is required to be deducted or
withheld from any payment to any Lender, such amount shall reduce the amount
otherwise distributable to such Lender. The Loan Agent is hereby authorized to
withhold or deduct from amounts otherwise distributable to any Lender sufficient
funds for the payment of any tax that is legally required to be withheld or
deducted (but such authorization shall not prevent the Loan Agent from
contesting any such tax in appropriate Proceedings and legally withholding
payment of such tax, pending the outcome of such Proceedings). The amount of any
withholding tax imposed with respect to any Lender shall be treated as cash
distributed to such Lender at the time it is deducted or withheld by the
Borrower or the Loan Agent, as applicable, and remitted to the appropriate
taxing authority. If there is a possibility that withholding tax is payable with
respect to a distribution, the Loan Agent may in its sole discretion withhold
such amounts in accordance with this Section 7.14. If any Lender wishes to apply
for a refund of any such withholding tax, the Loan Agent shall reasonably
cooperate with such Lender in making such claim so long as such Lender agrees to
reimburse the Loan Agent for any out-of-pocket expenses incurred.

 



 31 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1           Payment of Expenses, etc. The Borrower agrees to pay all
reasonable out of pocket costs and expenses (A) of the Loan Agent and the
Collateral Agent in connection with any amendment, waiver or consent of the
Credit Documents and the documents and instruments referred to therein and
(B) of the Loan Agent and the Collateral Agent in connection with any Default or
Event of Default or with the enforcement of the Credit Documents and the
documents and instruments referred to therein (including the reasonable fees and
disbursements of counsel for the Collateral Agent, counsel for the Loan Agent
and one (1) counsel in total for all Lenders, collectively). To the extent that
the undertaking to indemnify, pay or hold harmless the Loan Agent or the
Collateral Agent set forth in Section 7.8 may be unenforceable because it is
violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law, subject to the
limitations and qualifications set forth in the Priority of Payments. Any
payments made pursuant to this Section 8.1 shall be made on the first Payment
Date that funds are available for such payments as an Administrative Expense in
accordance with the Priority of Payments. This Section 8.1 shall survive the
termination of this Agreement or the removal or resignation of the applicable
Agent.

 

Section 8.2           Right of Setoff. Each Lender hereby waives any right of
setoff that the Lender may have against the Borrower in respect of any
Obligation arising hereunder or under the Lender Notes.

 

Section 8.3           Notices. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or electronic mail (if
an e-mail address for the relevant party is set forth in the Indenture)) and
mailed or delivered, if to the Borrower, the Collateral Manager, the Rating
Agency, the Loan Agent, the Collateral Agent and/or any Lender, at its address
specified in the Indenture (or, in the case of any Lender, in Schedule 2
hereof), in the case of any Lender becoming party hereto after the Closing Date,
the related Assignment Agreement; or, at such other address as shall be
designated by any party in a written notice to the other parties hereto. Any
such notice or communication shall be deemed to have been given or made as of:
the date so delivered, if delivered personally or by overnight courier; when
receipt is acknowledged, if telecopied; if sent by electronic mail (if an e-mail
address for the relevant party is set forth in the Indenture or herein, as
applicable), when received in the electronic mail account thereof and three
(3) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

 



 32 

 

 

(b)          Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Collateral Agent and the Loan Agent may, prior to receipt of written
confirmation, act without liability upon the basis of such telephonic notice
believed by the Collateral Agent and/or the Loan Agent in good faith to be from
the Borrower and/or the Collateral Manager (including an Officer thereof). In
each such case, the Borrower hereby waives the right to dispute the Collateral
Agent’s and/or the Loan Agent’s record of the terms of such telephonic notice
absent manifest error.

 

(c)          In the event that any provision in this Agreement calls for any
notice or document to be delivered simultaneously to the Trustee, the Collateral
Agent and the Loan Agent and any other person or entity, the Trustee’s, the
Collateral Agent’s and the Loan Agent’s receipt of such notice or document shall
entitle the Trustee, the Collateral Agent and the Loan Agent to assume that such
notice was delivered to such other person or entity unless otherwise expressly
specified herein or unless the Trustee, Collateral Agent or Loan Agent is
responsible for sending such notice or document pursuant to the Indenture or
hereunder.

 

(d)          Notwithstanding any provision to the contrary in this Agreement or
in any agreement or document related hereto, any documents (including reports,
notices or supplemental indentures) required to be provided by the Trustee, the
Loan Agent or the Collateral Agent to the Lenders may be provided by providing
notice of, and access to, the Collateral Agent’s website containing such
document.

 

(e)          The Bank (in each of its capacities) agrees to accept and act upon
instructions or directions pursuant to this Agreement, the Indenture or any
other Transaction Document sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that, any Person providing
such instructions or directions shall provide to the Bank an incumbency
certificate listing authorized Officers designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a Person
is added or deleted from the listing. If such Person elects to give the Bank
email or facsimile instructions (or instructions by a similar electronic method)
and the Bank in its discretion elects to act upon such instructions, the Bank’s
reasonable understanding of such instructions shall be deemed controlling. The
Bank shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any Person providing such instructions agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Bank, including without limitation the risk
of the Bank acting on unauthorized instructions accompanied by an ‎incumbency
certificate, and the risk of interception and misuse by third parties. Any
Person ‎providing such instructions acknowledges and agrees that there may be
more secure methods of ‎transmitting such instructions than the
method(s) selected by such Person and agrees that the ‎security procedures (if
any) to be followed in connection with such Person’s transmission of ‎such
instructions provide to it a commercially reasonable degree of protection in
light of its ‎particular needs and circumstances.

 



 33 

 

 

Section 8.4          Benefit of Agreement. (a) This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
the respective successors and assigns of the parties hereto to the extent
permitted under this Section 8.4; provided that, except as provided in
Section 5.10 of this Agreement, the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender. Each Lender may at any time grant participations in any of its rights
hereunder to one or more commercial banks, insurance companies, funds or other
financial institutions; provided that in the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; and provided, further that, no Lender shall transfer, grant or
assign any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Documents except to the extent such amendment or waiver would (x) extend the
final scheduled maturity of any Loan or Lender Note in which such participant is
participating or waive any Mandatory Prepayment thereof, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Lender Note over the amount thereof then in effect
(it being understood that a waiver of any Default or a Mandatory Prepayment,
shall not constitute a change in the terms of any Lender Note), (y) release all
or substantially all of the Assets (in each case, except as expressly provided
in the Credit Documents), or (z) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement (except as
provided in Section 5.10 of this Agreement); and provided, further that, each
participation shall be subject to the related participant providing a
representation and warranty to the Lender from which it is acquiring its
participation that it is a Qualified Purchaser and a Qualified Institutional
Buyer and making representations substantially in the form set forth under
Section 8.18(a)(i), Section 8.18(a)(ii), Section 8.18(a)(iv) and
Section 8.18(a)(v).

 

(b)          Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, such Lender’s Loans, Lender Note
and other Loans) to one or more commercial banks, insurance companies, funds or
other financial institutions (including one or more Lenders) that is a Qualified
Institutional Buyer and a Qualified Purchaser and can make all of the other
representations set forth in Section 8.18. No assignment pursuant to the
immediately preceding sentence to an institution other than an Affiliate of such
Lender or another Lender shall be in an aggregate amount less than (unless the
entire outstanding Loan of the assigning Lender is so assigned) $250,000. No
consent of the Borrower or the Loan Agent shall be required for any assignment
by a Lender to another Lender. If any Lender so sells or assigns all or a part
of its rights hereunder or under the Lender Notes, any reference in this
Agreement or the Lender Notes to such assigning Lender shall thereafter refer to
such Lender and to the respective assignee to the extent of their respective
interests and the respective assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would if it were such assigning Lender.

 



 34 

 

 

(c)          Each assignment pursuant to Section 8.4(b) shall be effected by the
assigning Lender and the assignee Lender executing an Assignment Agreement (an
“Assignment Agreement”), which Assignment Agreement shall be substantially in
the form of Exhibit B (appropriately completed); provided that, in each case,
unless otherwise consented to by the Borrower, the Assignment Agreement shall
contain a representation and warranty by the assignee to the Loan Agent and the
Borrower that such assignee is an Approved Lender. In the event of (and at the
time of) any such assignment, either the assigning Lender or the assignee Lender
shall pay to the Loan Agent a nonrefundable assignment fee of $3,500, and at the
time of any assignment pursuant to subclause (b) of this Section 8.4, (i) this
Agreement shall be deemed to be amended to reflect the Lender Note (or the
Confirmation of Registration in lieu thereof) of the respective assignee (which
shall result in a direct reduction to the Lender Note of the assigning Lender)
and of the other Lenders, and (ii) the Borrower shall issue new Lender Notes (or
Confirmation of Registration) to the respective assignee and/or to the assigning
Lender, as applicable, in conformity with the requirements of Sections 3.2 and
8.16. No transfer or assignment under subclause (b) of this Section 8.4 shall be
effective until recorded by the Loan Agent on the Register pursuant to
Section 8.16. To the extent of any assignment pursuant to subclause (b) of this
Section 8.4, the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Lender Note (or Confirmation of Registration). Each
Lender and the Borrower agree to execute such documents (including amendments to
this Agreement and the other Credit Documents) as shall be necessary to effect
the foregoing. Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Lender Notes or Loans to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank. The Loan Agent
shall be permitted to request such evidence reasonably satisfactory to it
documenting the identity and/or signature of the assignor and the assignee,
including a medallion signature guarantee.

 

Section 8.5          No Waiver; Remedies Cumulative. No failure or delay on the
part of the Loan Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Loan Agent, the Collateral Agent
or any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which the Loan Agent, the Collateral Agent or any Lender would
otherwise have. No notice to or demand on the Borrower in any case shall entitle
the Borrower or any other Person to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Loan
Agent, the Collateral Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

 

Section 8.6          Payments Pro Rata. (a) The Collateral Agent agrees that
promptly after its receipt of each payment from or on behalf of the Borrower in
respect of any Loans hereunder and pursuant to the Indenture, it shall
distribute such payment to the Lenders (other than any Lender that has expressly
waived its right to receive its pro rata share thereof) pro rata based upon
their respective Percentages, if any, of the Loans with respect to which such
payment was received.

 

(b)          Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Commitment then owed and due to such Lender bears to the total of such
Commitment then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for Cash
without recourse or warranty from the other Lenders an interest in the Loans to
such other Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such disproportionate sum received;
provided that, if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 



 35 

 

 

 

Section 8.7            Calculations; Computations. All computations of interest
hereunder shall be made on the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.

 

Section 8.8            Governing Law; Submission to Jurisdiction; Venue; Waiver
of Jury Trial. (a) THIS AGREEMENT AND THE LOANS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY THE LOANS (EXCEPT, AS
TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           With respect to any suit, action or proceedings relating to this
Agreement or any matter between the parties arising under or in connection with
this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

(c)           EACH OF THE PARTIES HERETO AND ANY LENDER BECOMING A PARTY HERETO
(BY THEIR ACCEPTANCE OF THE DEBT) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LOANS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph.

 

(d)           Each Party (other than the Borrower and the Agents) to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 8.3.

 



36

 

 

Section 8.9            Counterparts. This Agreement may be executed and
delivered in counterparts (and by different parties hereto in different
counterparts) (including by facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by e-mail
(PDF) or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 8.10          Effectiveness. This Agreement shall become effective on
the Closing Date upon satisfaction of the conditions set forth in Section 4.1.

 

Section 8.11          Headings Descriptive. The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 8.12          Amendment or Waiver. (a) Except as set forth in clause
(c) below, this Agreement may not be amended or waived other than in accordance
with Article VIII of the Indenture, which is hereby incorporated by reference
mutatis mutandis.

 

(b)           Upon the execution of any supplemental indenture under
Article VIII of the Indenture, any provisions of this Agreement that are
incorporated by reference, mutatis mutandis, as if fully set forth herein shall
be modified in accordance therewith, and such supplemental Indenture shall form
a part of this Agreement for all purposes; and every Lender theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

 

(c)           (i)        Other than any amendment or modification that could be
effected under Article VIII of the Indenture without the consent of the
Class A-1-L Lenders, terms of this Agreement that are not related to provisions
of the Indenture and that are terms uniquely affecting the Lenders may not be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by the Borrower, the Agents and a Majority
of the Lenders and is consented to by the Collateral Manager; provided that, no
such change, waiver, discharge or termination shall, without the consent of each
Lender (with Loans being directly affected thereby in the case of the following
clause (A)), (A) extend any time fixed for the payment of any principal of the
Loans, or reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) or fees thereon, or reduce the principal amount thereof, or
change the currency of payment thereof or change any Lender’s Commitment,
(B) release all or substantially all of the Assets (in each case, except as
expressly provided in the Credit Documents), (C) amend, modify or waive any
provision of Section 8.6 or subclause (a) of this Section 8.12, (D) reduce the
percentage specified in the definition of Majority (it being understood that,
with the consent of a Majority of the Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of a Majority of
the Lenders on substantially the same basis as the extensions of Commitments are
included on the Closing Date), (E) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement (except as
permitted by Section 5.10), (F) waive any mandatory prepayment of Loans required
pursuant to Section 3.3(a) or (G) amend, modify or waive any provision of
Section 8.19; provided, further that, no such change, waiver, discharge or
termination shall increase the Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications (otherwise permitted hereunder) of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender) or without the consent of the Agents amend, modify or
waive any provision of Article VII or Section 3.6 as the same applies to the
Agents. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Loan Agent, the Collateral Agent and all future holders of the
Loans and the Lender Notes (or a Holder taking such interest in the form of a
Confirmation of Registration).

 



37

 

 

(ii)            No change, waiver, discharge or termination of this Agreement
shall affect in any manner, amend, waive or modify the terms of the Indenture;

 

(iii)           In the case of any waiver, the Borrower, the Lenders, the
Collateral Agent and the Loan Agent shall be restored to their former position
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing, to the
extent so provided herein; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. In
executing or accepting any change, waiver, discharge or termination of this
Agreement permitted by this Section 8.12, the Loan Agent and Collateral Agent
shall be entitled to receive, and (subject to Section 7.2 and 7.4 herein and the
Indenture) shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such change, waiver, discharge or termination is
authorized or permitted by this Agreement and that all conditions precedent
thereto have been satisfied. The Collateral Agent and Loan Agent shall not be
liable for any reliance made in good faith upon such Opinion of Counsel; and

 

(iv)          Notwithstanding anything herein to the contrary, Section 3.7 of
this Agreement may be removed with the consent of 100% of the Lenders; provided
that no Class of Note shall have the right to object or be required to consent
to the removal of Section 3.7; provided further that upon the removal of
Section 3.7 any provision of the Indenture related to Section 3.7, including,
without limitation, Section 2.5(r) of the Indenture, shall have no further force
or effect for the purposes of this Agreement.

 

(d)           Prior to the effectiveness of any amendment to this Agreement
pursuant to clause (c) above, S&P shall be given written notice thereof.

 

(e)           Neither the Collateral Agent nor the Loan Agent shall be obligated
to enter into any amendment or supplement that, as reasonably determined by it,
adversely affects its duties, obligations, liabilities or protections under the
Credit Documents.

 

Section 8.13          Survival. All indemnities set forth herein, including in
Section 7.8 and Section 8.1 and the provisions in Section 3.7(c) shall survive
the termination of this Agreement and the making and repayment of the Loans and
the resignation and/or removal of the Loan Agent and the Collateral Agent.

 

Section 8.14          Domicile of Loans. Subject to the limitations of
Section 8.4, each Lender may transfer and carry its Loans at, to or for the
account of any branch office, Subsidiary or Affiliate of such Lender.

 



38

 

 

Section 8.15          Confidentiality. Each Lender shall be required to comply
with the provisions of the Indenture, including Section 14.15 of the Indenture,
with respect to Confidential Information and the provisions of Section 14.15 of
the Indenture are incorporated by reference mutatis mutandis; provided that, in
no event shall any Lender or any Affiliate thereof be obligated or required to
return any materials furnished by the Borrower.

 

Section 8.16          Register. (a) The Borrower hereby acknowledges that the
Loan Agent will serve as the Borrower’s agent, solely for purposes of this
Section 8.16, to maintain a register (the “Register”) on which it shall record
the names and addresses of each Lender, the Loans (and transfers thereof) made
by each such persons and each repayment in respect of the principal amount of
the Loans. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the rights to the principal
of, and interest on, any Loan made by such Lender shall not be effective until
such transfer is recorded on the Register maintained by the Loan Agent with
respect to ownership of such Loan as provided in this Section 8.16 and prior to
such recordation all amounts owing to the transferor with respect to such Loan
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Loan shall be recorded by the Loan Agent on the Register
only upon the acceptance by the Loan Agent of a properly executed and delivered
Assignment Agreement pursuant to Section 8.4(b). Each Lender shall promptly
provide the Loan Agent any information reasonably requested by it for purposes
of maintaining the Register. Coincident with the delivery of such an Assignment
Agreement to the Loan Agent for acceptance and registration of assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender its Lender Notes and thereupon
one or more new Lender Notes (or Confirmation of Registration) in the same
aggregate principal amount shall, if requested by the assigning or transferor
Lender and/or new Lender, be issued to the assigning or transferor Lender and/or
the new Lender, as applicable.

 

(b)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Commitments, Loans, or its other obligations
under any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, no Agent (in its capacity as Agent) shall have
responsibility for maintaining a Participant Register.

 

(c)           The entries in the Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 



39

 

 

Section 8.17          Marshalling; Recapture. None of the Collateral Agent, the
Loan Agent nor any Lender shall be under any obligation to marshal any assets in
favor of the Borrower or any other party or against or in payment of any or all
of the Loans. To the extent any Lender receives any payment by or on behalf of
the Borrower, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
the Borrower or its estate, trustee, receiver, custodian or any other party
under any bankruptcy law, state or Federal law, common law or equitable cause,
then to the extent of such payment or repayment, the obligation or part thereof
which has been paid, reduced or satisfied by the amount so repaid shall be
reinstated by the amount so repaid and shall be included within the liabilities
of the Borrower to such Lender as of the date such initial payment, reduction or
satisfaction occurred.

 

Section 8.18          Lender Representations, etc.; Non Recourse Obligations.
(a) By executing this Agreement, whether on the date hereof or pursuant to an
assignment permitted hereunder, each Lender represents, warrants and covenants
as follows:

 

(i)             In connection with the Loans: (A) none of the Borrower, the
Collateral Manager, the Trustee, the Collateral Administrator, the Collateral
Agent, the Loan Agent, the Initial Purchaser or any of their respective
Affiliates is acting as a fiduciary or financial or investment adviser for such
Lender; (B) such Lender is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Borrower, the Collateral Manager, the Trustee, the
Collateral Administrator, the Collateral Agent, the Loan Agent, the Initial
Purchaser or any of their respective Affiliates other than any statements
herein, and such Lender has read and understands this Agreement and the final
Offering Circular (including the descriptions therein of the structure of the
transaction in which the Loans are being offered and the risks to the Lenders);
(C) such Lender has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Agreement and the
Indenture) based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Borrower, the
Collateral Manager, the Trustee, the Collateral Administrator, the Collateral
Agent, the Loan Agent, the Initial Purchaser or any of their respective
Affiliates; (D) such Lender is both (x) a Qualified Institutional Buyer that is
not a broker-dealer which owns and invests on a discretionary basis less than
$25 million in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(d) or (a)(1)(e) of
Rule 144A or a trust fund referred to in paragraph (a)(1)(f) of Rule 144A that
holds the assets of such a plan, if investment decisions with respect to the
plan are made by beneficiaries of the plan and (y) a Qualified Purchaser;
(E) such Lender was not formed for the purpose of acquiring such Loans and is
acquiring its interest in such Loans for its own account; (F) such Lender will
hold and transfer the minimum required amount of the Loans; (G) such Lender is a
sophisticated investor and is making the Loans with a full understanding of all
of the terms, conditions and risks thereof, and it is capable of assuming and
willing to assume those risks; (H) such Lender has had access to such financial
and other information concerning the Borrower and the Loans as it has deemed
necessary or appropriate in order to make an informed decision with respect to
making the Loans, including an opportunity to ask questions of and request
information from the Borrower and the Collateral Manager and (I) such Lender
will provide notice of the relevant transfer restrictions to subsequent
transferees.

 



40

 

 

(ii)            on each day from the date on which such Lender acquires its
interest in the Loans through and including the date on which such Lender
disposes of its interest in such Loans, either (x) it is neither a Plan nor any
entity whose underlying assets include “plan assets” by reason of such Plan’s
investment in the entity, nor a governmental, church, non-U.S. or other plan
which is subject to any federal, state, local or non-U.S. law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code or (y) its acquisition, holding and disposition of such Loans will
not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental, church, non-U.S. or other plan, a non-exempt violation of any
substantially similar law). Any purported transfer of a Loan, or any interest
therein to a purchaser or transferee that does not comply with the requirements
specified in the applicable documents will be of no force and effect and shall
be null and void ab initio;

 

(iii)           the Lender has not assigned and will not assign any of its
rights under this Agreement to anyone other than a person that is a Qualified
Institutional Buyer and a Qualified Purchaser and each party to whom it assigns
any or all of its rights under this Agreement represents and warrants to the
Borrower on the date it becomes a party to this Agreement and each date upon
which a Loan is made hereunder after such date that it is a Qualified
Institutional Buyer and a Qualified Purchaser and that it has not assigned or
will not assign any or all of its rights under this Agreement to anyone other
than a person that is a Qualified Institutional Buyer and a Qualified Purchaser;

 

(iv)           the Lender agrees that if it no longer qualifies as a Qualified
Institutional Buyer or a Qualified Purchaser, it shall notify the Borrower
thereof immediately in writing and, from such time, no further Loans shall be
made to the Borrower by such Lender pursuant to this Agreement;

 

(v)            Each Lender (and each beneficial owner of a Loan) represents and
agrees to treat the Loan as indebtedness for U.S. federal, state and local
income and franchise tax purposes, except as otherwise required by law;

 

(vi)           Each Lender (and each beneficial owner of a Loan) understands
that the failure to provide the Borrower, the Loan Agent, the Collateral Agent
and the Trustee (and any of their agents) with the properly completed and signed
tax certifications (generally, in the case of U.S. federal income tax, an
Internal Revenue Service Form W-9 (or applicable successor form) in the case of
a person that is a United States Tax Person or the appropriate Internal Revenue
Service Form W-8 (or applicable successor form) in the case of a person that is
not a United States Tax Person) may result in withholding from payments in
respect of the Loan, including U.S. federal withholding or back-up withholding;

 



41

 

 

(vii)          Each Lender (and each beneficial owner of a Loan) agrees to
provide the Borrower, the Trustee, the Loan Agent, the Collateral Agent and
their respective agents with any information or documentation that is required
under FATCA or that the Borrower, the Trustee, the Loan Agent, the Collateral
Agent or their respective agents deems appropriate to enable the Borrower, the
Trustee, the Loan Agent, the Collateral Agent or their respective agents to
determine their duties and liabilities with respect to any taxes they may be
required to withhold pursuant to FATCA in respect of the Loan or the Lender. In
addition, each Lender understands and acknowledges that the Issuer has the right
under this Agreement to withhold on any Lender that fails to comply with FATCA;

 

(viii)         Each Lender (and each beneficial owner of a Loan) that is not a
United States Tax Person represents that either (a) it is not (i) a bank (or an
entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with
respect to the Borrower within the meaning of Section 871(h)(3) or
Section 881(c)(3)(D) of the Code, or (iii) a “controlled foreign corporation”
that is related to the Borrower within the meaning of Section 881(c)(3)(C) of
the Code, (b) it is a person that is eligible for benefits under an income tax
treaty with the United States that eliminates U.S. federal income taxation of
U.S. source interest not attributable to a permanent establishment in the United
States, or (c) it has provided an IRS Form W-8ECI representing that all payments
received or to be received by it on the Loan or any interest therein are
effectively connected with the conduct of a trade or business in the United
States;

 

(ix)           Each Lender that is not a United States Tax Person represents and
acknowledges that it is not and will not become a member of an “expanded group”
(within the meaning of the regulations issued under Section 385 of the Code)
that includes a domestic corporation (as determined for U.S. federal income tax
purposes) if either (i) the Borrower is an entity disregarded as separate from
such domestic corporation for U.S. federal income tax purposes or (ii) the
Borrower is a “controlled partnership” (within the meaning of the regulations)
with respect to such expanded group or an entity disregarded as separate from
such controlled partnership for U.S. federal income tax purposes; and

 

(x)            Each Lender (and each beneficial owner of a Loan) will indemnify
the Borrower, the Collateral Manager, the Loan Agent, the Collateral Agent, the
Trustee and their respective agents from any and all damages, cost and expenses
(including any amount of taxes, fees, interest, additions to tax, or penalties)
resulting from the failure by such Lender (or such beneficial owner of a Loan)
to comply with its obligations under the Loan or this Agreement. The
indemnification will continue with respect to any period during which the Lender
held a Loan (and any interest therein), notwithstanding the Lender ceasing to be
a Lender.

 

Each Lender understands that the Borrower, the Initial Purchaser, the Loan
Agent, the Collateral Agent, the Collateral Administrator, the Trustee, the
Collateral Manager and their respective counsel will rely upon the accuracy and
truth of the foregoing representations, and it hereby consents to such reliance.
Each Lender understands that by entering into the transactions contemplated
hereby it is making a loan under a commercial credit facility and that by making
the foregoing representation, no Lender is characterizing the transactions
contemplated herein as the making of an investment in “securities” as defined in
the Securities Act.

 



42

 

 

(b)           The Loan Agent, the Collateral Agent and each Lender covenants and
agrees that the obligations of the Borrower under the Loans and this Agreement
are limited recourse obligations of the Borrower, payable solely from the Assets
in accordance with the terms of the Transaction Documents, and, following
repayment and realization of the Assets, any claims of the Loan Agent or the
Lenders and obligations of the Borrower hereunder shall be extinguished and
shall not thereafter revive, in accordance with Section 2.7 of the Indenture. No
recourse shall be had for the payment of any amount owing in respect of the
Loans against any member, shareholder, owner, employee, officer, director,
manager, authorized person, advisor, agent or incorporator or organizer of the
Borrower or Collateral Manager or their respective successors or assigns for any
amounts payable under the Loans, this Agreement or the Indenture. It is
understood that the foregoing provisions of this Section 8.18(b) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a waiver, release or discharge of any indebtedness or obligation evidenced by
the Loans until the Assets has been realized, whereupon any outstanding
indebtedness or obligation shall be extinguished and shall not thereafter
revive. The provisions of this Section 8.18(b) shall survive the termination of
this Agreement.

 

Section 8.19          No Petition. (a) The Collateral Agent, Loan Agent and each
Lender or holder of an interest herein hereby covenants and agrees that it shall
not institute against, or join any other Person in instituting against, the
Borrower until one year (or if longer, the then applicable preference period)
and one day after all Debt has been paid in full, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.

 

(b)           This Section 8.19 shall survive the termination of this Agreement
and the payment of all amounts payable hereunder.

 

Section 8.20          Acknowledgment. The Borrower hereby acknowledges that none
of the parties hereto has any fiduciary relationship with or fiduciary duty to
the Borrower pursuant to the terms of this Agreement, and the relationship
between the Collateral Agent, the Lenders and the Loan Agent on the one hand,
and the Borrower, on the other hand, in connection herewith is solely that of
debtor and creditor.

 

Section 8.21          Limitation on Suits. No Lender shall have any right to
institute any Proceedings, judicial or otherwise, with respect to this Agreement
or the Indenture except as provided in Section 5.3 of the Indenture.

 

Section 8.22          Unconditional Rights of Lenders to Receive Principal and
Interest. Notwithstanding any other provision in this Agreement, the Lenders
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and interest on the Loans as such principal and interest become
due and payable in accordance with the Priority of Payments and Section 3.6,
and, subject to the provisions of Section 8.19 and Section 8.21, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Lender.

 



43

 

 

Section 8.23          Termination of Agreement. Without prejudice to any
provision of the Indenture, this Agreement and all rights and obligations
hereunder, other than those expressly specified as surviving the termination of
the Agreement and the repayment of the Loans and those set forth in Sections 4.1
of the Indenture with respect to the Lenders, the Loans or the Agents, shall
terminate (i) at such time that all of the Loans are repaid in full in
accordance with the terms herein, (ii) upon conversion of all of the Loans
pursuant to Section 3.7 hereof or (iii) upon the final distribution of all
proceeds of any liquidation of the Collateral Obligations, Equity Securities and
Eligible Investments effected pursuant to Article V of the Indenture.

 

Section 8.24          Lender Information. (a) Notice to Lenders shall be
provided as set forth in Section 14.4 of the Indenture.

 

(b)           Promptly after the Loan Agent is notified in writing that the
holders of any of the Loans are entitled to vote with respect to any matter, the
Loan Agent shall give written notice to the Lenders stating: (i) the issue to be
voted upon, (ii) the date and time by which holders of such Loans must cast
their votes, and (iii) the date and time by which Lenders may instruct the Loan
Agent how to vote, which date and time shall not be later than 24 hours before
the Lenders must vote.

 

Section 8.25          Lender Consent. By its execution and making of Loans
hereunder, each Lender shall be deemed to have consented to the terms applicable
to it in its capacity as a holder of the Loans and, upon any conversion, the
Class A-1 Notes, and the execution of the Indenture.

 

Section 8.26          PATRIOT Act. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time ‎applicable to
banking institutions, including, without limitation, those relating to the
funding of terrorist ‎activities and money laundering, including Section 326 of
the USA PATRIOT Act of the United States ‎‎(“Applicable Law”), the Agents are
required to obtain, verify, record and update certain ‎information relating to
individuals and entities which maintain a business relationship with the Agents.
Accordingly, each of the parties agrees to provide to the Agents upon ‎request
from time to time such identifying information and documentation as may be
available for such ‎party in order to enable the Agents to comply with
Applicable Law.‎

 

[Signature Pages Follow]

 



44

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  GOLUB CAPITAL BDC CLO 4 LLC, as 
Borrower         By: Golub Capital BDC, Inc., its Designated Manager         By:
/s/ Ross A. Teune   Name: Ross A. Teune                                   Title:
Chief Financial Officer      

 

Golub Capital BDC CLO 4 LLC

Class A-1-L Credit Agreement

 





 

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but
solely as Collateral Agent         By: /s/ Joel T. Furusho   Name: Joel T.
Furusho   Title: Director         By: /s/ Vincent Pham   Name: Vincent Pham  
Title: Vice President         DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity, but solely as Loan Agent         By: /s/ Joel T. Furusho  
Name: Joel T. Furusho   Title: Director         By: /s/ Vincent Pham   Name:
Vincent Pham   Title: Vice President

 

Golub Capital BDC CLO 4 LLC

Class A-1-L Credit Agreement

 





 

 

  AZB Funding 11 Limited, as Lender         By: /s/ Shinichi Takeda   Name:
Shinichi Takeda   Title: Authorized Signatory

 

Golub Capital BDC CLO 4 LLC

Class A-1-L Credit Agreement

 





 

 

ANNEX I

 

DEFINITIONS

 

Any defined terms used herein shall have the respective meanings set forth
herein.

 

“Agent” has the meaning assigned to such term in Section 7.1.

 

“Agent Fee Letter” means the engagement letter between the Borrower (or the
Collateral Manager on behalf of the Borrower) and the Bank relating to the Debt
and the transactions contemplated by the Indenture and this Agreement.

 

“Aggregate Commitment” means (i) as of the Closing Date, $20,000,000 and
(ii) upon an amendment of Schedule 1 to this Agreement pursuant to Section 2.1,
such other amount as may be set forth on such Schedule 1 (as so amended).

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Approved Lender” means a financial institution or other institutional lender
that makes each of the representations set forth in Section 8.18(a).

 

“Assignment Agreement” has the meaning assigned to such term in Section 8.4(c).

 

“Assignment/Conversion” has the meaning assigned to such term in Section 3.7(c).

 

“Bank” means Deutsche Bank Trust Company Americas.

 

“Bankruptcy Code” means the federal Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time.

 

“Bankruptcy Law” means the Bankruptcy Code, as amended from time to time, and
any bankruptcy, insolvency, winding up, reorganization or similar law enacted
under the laws of any other applicable jurisdiction.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Order” has the meaning assigned to “Issuer Order” in the Indenture;
provided that, references therein to “this Indenture” shall be read to mean
“this Indenture or the Credit Agreement”.

 

“Borrowing” means Loans made by all Lenders on the Loan Date in accordance with
Section 3.1.

 

“Business Day(s)” means any day other than (i) a Saturday or a Sunday or (ii) a
day on which commercial banks are authorized or required by applicable law,
regulation or executive order to close in New York, New York or in the city in
which the Corporate Trust Office is located or, for any final payment of
principal, in the relevant place of presentation.

 



Annex I-1

 

 

“Calculation Agent” has the meaning assigned to such term in Section 5.13(a).

 

“Clean-Up Call Prepayment” has the meaning assigned to such term in
Section 3.3(f).

 

“Collateral Agent” has the meaning assigned to such term in the preamble.

 

“Collateral Documents” means the Indenture, the Securities Account Control
Agreement and any other agreement, instrument or document executed and delivered
by or on behalf of the Borrower in connection with the foregoing or pursuant to
which a Lien is granted in accordance with the terms of the Indenture as
security for any of the Loans.

 

“Collateral Manager” means GC Advisors LLC, a Delaware limited liability
company, in its capacity as Collateral Manager to the Borrower under the
Collateral Management Agreement, unless and until a successor Person manager
shall have become the Collateral Manager pursuant to the Collateral Management
Agreement, and thereafter “Collateral Manager” shall mean such successor Person.

 

“Commitment” has the meaning assigned to such term in Section 2.1.

 

“Confirmation of Registration” means, with respect to an uncertificated interest
in the Class A-1-L Loans, a confirmation of registration, substantially in the
form of Exhibit D, provided to the owner thereof promptly after the registration
thereof in the Register by the Registrar.

 

“Conversion Date” has the meaning assigned to such term in Section 3.7(a).

 

“Conversion Option” means the option of a Converting Lender to convert all or a
portion of the Loans into an equivalent principal amount of Class A-1 Notes
pursuant to Section 3.7 hereof and Section 2.5(r) of the Indenture.

 

“Converting Lender” means any Lender that holds a portion of the Aggregate
Outstanding Amount of the Loans and has exercised a Conversion Option hereunder.

 

“Credit Document” means this Agreement, the Lender Notes, the Confirmation of
Registration, the Collateral Documents and any other agreement, instrument or
document executed and delivered by or on behalf of the Borrower in connection
with the foregoing.

 

“Custodian” means the Bank, in its capacity as securities intermediary under the
Indenture, and any successor thereto in such capacity.

 

“Default” has the meaning assigned to such term in Section 6.1.

 

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

“Event of Default” has the meaning assigned to such term in Section 6.1.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



Annex I-2

 

 

“Indenture” means that certain Indenture dated as of August 26, 2020 among the
Borrower and the Bank, as Trustee and Collateral Agent.

 

“Lender” means any of the creditors that are parties to this Agreement,
including each initial Lender and each Person which becomes an assignee pursuant
to Section 8.4(b).

 

“Lender Note” has the meaning assigned to such term in Section 3.2.

 

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale, sale subject
to a repurchase obligation or other title retention agreement relating to such
asset, and any financing lease having substantially the same economic effect as
any of the foregoing).

 

“Loan” has the meaning assigned to such term in Section 2.1.

 

“Loan Agent” has the meaning assigned to such term in the preamble.

 

“Loan Date” means the Closing Date.

 

“Majority of the Lenders” means Lenders holding more than 50% of the Aggregate
Commitment.

 

“Mandatory Prepayment” has the meaning assigned to such term in Section 3.3(c).

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower or
the Collateral Manager by one or more officers thereof.

 

“Optional Prepayment” has the meaning assigned to such term in Section 3.3(e).

 

“Percentage” of any Lender means, at any time: (a) with respect to the aggregate
amount of Commitments of all Lenders to make Loans at such time, the percentage
which such Lender’s Commitment to make Loans, if any, is of the aggregate amount
of Commitments of all Lenders to make Loans at such time; and (b) with respect
to the aggregate amount of Loans which are outstanding at such time, the
percentage which the aggregate principal amount of such Lender’s Loans is of the
total principal amount of Loans at such time; in each case as shown on
Schedule 1 to this Agreement (or, in the case of any Lender which becomes a
Lender pursuant to any Assignment Agreement, as provided in such Assignment
Agreement) and in all cases as changed from time to time as a consequence of
Assignment Agreements pursuant to Section 8.6(b) and as reflected in the books
and records of the Loan Agent at such time.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

 



Annex I-3

 

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA, including an entity such as a collective
investment fund and separate account whose underlying assets include the assets
of such plans, as well as any plan that is not subject to ERISA but which is
subject to Section 4975 of the Internal Revenue Code.

 

“Rating Agency” means S&P, or, with respect to Assets generally, if at any time
S&P ceases to provide rating services with respect to debt obligations, any
other nationally recognized investment rating agency selected by the Borrower
(or the Collateral Manager on behalf of the Borrower).

 

“Register” has the meaning assigned to such term in Section 8.16.

 

“Responsible Officer” means, when used with respect to the Collateral Agent or
the Loan Agent, any officer within the corporate trust office (or any successor
group of the Collateral Agent or the Loan Agent, as the case may be) including
any officer to whom any corporate trust matter or other matter related to this
transaction is referred at the corporate trust office because of such person’s
knowledge of and familiarity with the particular subject and, in each case,
having direct responsibility for the administration of this transaction.

 

“S&P” means S&P Global Ratings, an S&P Global Ratings Inc. business, and any
successor or successors thereto.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the Closing Date, among the Borrower, the Collateral
Agent and the Custodian.

 

“Senior Item” shall have the meaning assigned in Section 3.6(b) (Subordination)
herein.

 

“Subsidiary” means at any time, with respect to any Person (the “parent”), any
corporation, association, partnership, limited liability company or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the ordinary voting power to elect the board of
directors, general partner, or comparable body of such corporation, association,
partnership or other business entity or, in the case of a partnership, ownership
interests representing more than 50% of the interests of such partnership
(irrespective of whether at the time securities or other ownership interests of
any other class or classes of such corporation, association, partnership or
other business entity shall or might have voting power solely upon the
occurrence of any contingency) are, at such time owned directly or indirectly by
the parent, by one or more Subsidiaries of the parent or by the parent and one
or more Subsidiaries of the parent and (b) which is also required at such time
under GAAP to be consolidated with the parent.

 

“Transaction Documents” means this Agreement, the other Credit Documents, the
Indenture, the Collateral Management Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement, the Subordinated Note
Purchase Agreements, the Purchase Agreement and the Master Loan Sale Agreements.

 

“Trustee” means the Bank, as Trustee under the Indenture, and any successor
thereto in such capacity.

 

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia and the Commonwealth of Puerto Rico.

  

“United States Person” has the meaning specified in Regulation S.

 



Annex I-4

 

 

 

EXHIBIT A

 

$[______________] New York, New York   [_______ ___, ______]

 

FOR VALUE RECEIVED, Golub Capital BDC CLO 4 LLC (the “Borrower”), hereby
promises to pay to [_______] or its registered assigns (the “Lender”), in lawful
money of the United States of America in immediately available funds, at the
Payment Office initially located at c/o [_______], on each Payment Date, in
accordance with the Priority of Payments set forth in the Indenture (as defined
below) the principal sum of [_______] DOLLARS ($[_______]) or, if less, the
unpaid principal amount of all Loans made by the Lender pursuant to the
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Agreement. Terms used but not defined herein shall have their
respective meaning set forth in the Agreement and the Indenture, dated as of
August 26, 2020 among the Borrower and Deutsche Bank Trust Company Americas, as
trustee and collateral agent (as supplemented, amended or otherwise modified
from time to time, the “Indenture”), as applicable.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Class A-1-L Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Article III of
the Agreement.

 

This Lender Note is one of the Lender Notes referred to in the Credit Agreement,
dated as of August 26, 2020, among the Borrower, the lenders from time to time
party thereto (including the Lender) and Deutsche Bank Trust Company Americas,
as loan agent and collateral agent (as amended, restated, modified and/or
supplemented from time to time, the “Agreement”) and is entitled to the benefits
thereof and of the other Credit Documents. This Lender Note is secured by the
Indenture. As provided in the Agreement, this Lender Note is subject to
voluntary prepayment and mandatory repayment prior to the final Payment Date, in
accordance with the Priority of Payments as provided in Section 3.3 of the
Agreement and Article XI of the Indenture.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Lender Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement and the Indenture.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Lender Note.

 

This Lender Note is subject to Section 8.18 and Section 8.19 of the Agreement.

 

THIS LENDER NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

 



 Ex. A-1 

 

 

  GOLUB CAPITAL BDC CLO 4 LLC           By: Golub Capital BDC, Inc., its
Designated Manager           By:       Name:     Title:

 



 Ex. A-2 

 

 

EXHIBIT B

 

Form of Assignment Agreement

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignee] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Loan Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.Assignor: __________________________

 

2.Assignee: __________________________

 

Address:  

 

Contact Information:  

 

Wire Instructions:  

 

3.Borrower: Golub Capital BDC CLO 4 LLC

 

4.Loan Agent: Deutsche Bank Trust Company Americas, as the Loan Agent under the
Credit Agreement

 



 Ex. B-1 

 

 

5.            Credit Agreement: The Credit Agreement, dated as of August 26,
2020, among Golub Capital BDC CLO 4 LLC, as Borrower, the Lenders from time to
time party thereto and Deutsche Bank Trust Company Americas, as Loan Agent and
Collateral Agent

 

6.            Assigned Interest:

 

Facility Assigned  Aggregate Amount of
Commitment for all
Lenders   Amount of
Commitment
Assigned   Percentage Assigned
of Commitment1  Class A-1-L Loans  $    $      %

 

Effective Date: _____________, 20____ (the “Effective Date”)2

 

[Insert if being delivered in connection with an Assignment/Conversion: This
Assignment and Assumption is being entered into in connection with an
Assignment/Conversion.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR           [NAME OF ASSIGNOR]           By:       Title: Authorized
Signatory           ASSIGNEE           [NAME OF ASSIGNEE]           By:      
Title:

 



 



1 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

2 If delivered in connection with an Assignment/Conversion, the Effective Date
must be the same date as the related Conversion Date.

 



 Ex. B-2 

 

 

Consented to:       Golub Capital BDC CLO 4, LLC   as Borrower       By: Golub
Capital BDC, Inc.   its Designated Manager           By:       Name:     Title:
 

 



 Ex. B-3 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.            Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its respective subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Credit
Document.

 

1.2.            Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and, if
the Assignment and Assumption is being delivered in connection with an
Assignment/Conversion, a Noteholder under the Indenture, (ii) it meets all
requirements of an Approved Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement) and, if
the Assignment and Assumption is being delivered in connection with an
Assignment/Conversion, a Noteholder under the Indenture, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender or, if the Assignment and Assumption is being delivered in
connection with an Assignment/Conversion, the Indenture as a Noteholder
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender or Noteholder thereunder, and (iv) it has received a
copy of the Credit Agreement, the Indenture and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Loan Agent or any other Lender; and
(b) agrees that (i) it will, independently and without reliance on the Loan
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender or, if this Assignment and Assumption is being delivered in connection
with an Assignment/Conversion, a Noteholder.

 



 Ex. B-4 

 

 

2.               Payments. From and after the Effective Date, the Borrower shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Loan Agent for the benefit
of (x) the Assignor for amounts which have accrued to but excluding the
Effective Date and to (y) the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.               General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

4.               Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING.

 



 Ex. B-5 

 

 

EXHIBIT C

 

Notice of Conversion

 

Deutsche Bank Trust Company Americas, as Loan Agent, Collateral Agent and
Trustee

Trust & Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60-2410

New York, New York 10005

Attn: Bank Loan Services

Contact: Melissa Sadler / Tamara Upson / Leonora Golja

Email: melissa.sadler@db.com / tamara.upson@db.com / Leonora.golja@db.com
/agency.gls@db.com

Fax: (904) 425-9523

 

Golub Capital BDC CLO 4 LLC

c/o Golub Capital BDC, Inc.

200 Park Avenue, 25th Floor

New York, New York 10166

 

Reference is hereby made to the Credit Agreement dated as of August 26, 2020,
among Golub Capital BDC CLO 4 LLC, as borrower, various financial institutions
and other persons which are, or may become, parties thereto as Lenders (the
“Lenders”), Deutsche Bank Trust Company Americas, as Loan Agent and Collateral
Agent (the “Credit Agreement”), as the same may be supplemented or amended from
time to time in accordance with its terms. Capitalized terms used but not
defined herein shall have the meanings given them in the Credit Agreement.

 

Pursuant to Section 3.7 of the Credit Agreement, the undersigned hereby provides
notice to the Collateral Agent, the Trustee, the Loan Agent and the Borrower
that it is exercising the Conversion Option. The undersigned hereby certifies
that it holds Aggregate Outstanding Amount of the Loans in the amount of
U.S.$[_______] and requests that U.S.$[_______] of the Loans be converted into
Class A-1 Notes on [_______].3,4

 

[Pursuant to Section 3.7(c) of the Credit Agreement, the undersigned hereby
provides notice to the Collateral Agent, the Trustee, the Loan Agent and the
Borrower that they are exercising the Conversion Option in connection with an
Assignment/Conversion and that they are also concurrently herewith delivering to
the Collateral Agent, the Trustee, the Loan Agent and the Borrower an executed
copy of an Assignment Agreement. [Insert name of Assignor] hereby certifies that
it holds [Aggregate Outstanding Amount] of the Loans in the amount of
U.S.$[__________], is assigning U.S.$[________] of the Loans to [Insert name of
Assignee] (the “Assignee”) and requests that the Aggregate Outstanding Amount of
the Loans being assigned be converted into Class A-1 Notes and delivered to the
Assignee as Class A-1 Notes on [_______].]5,6

 



 



3 No earlier than five Business Days after the delivery of the notice (or such
earlier date as may be reasonably agreed to by the Lender, the Collateral Agent,
the Loan Agent and the Trustee); provided that the Conversion Date shall only
occur on a Payment Date.

 

4 Insert for Conversion Option exercise only.

 



 Ex. C-1 

 

 

The undersigned agrees to provide reasonable assistance to the Trustee, the
Collateral Agent and the Loan Agent in connection with such
[conversion][Assignment/Conversion], including, but not limited to, providing
instructions to DTC.

 

[Lender][Assignee] DTC Participant No.: _________________________

 

Name of Custodian: _________________________

 

Contact Name: _____________________________

 

Telephone No.: ____________________________

 

E mail Address: ___________________________

 

In order to coordinate the DWAC with Transfer Agent Please contact:

 

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60-2410

New York, New York 10005

Attn: Bank Loan Services

Contact: Melissa Sadler / Tamara Upson / Leonora Golja

Email: melissa.sadler@db.com / tamara.upson@db.com / Leonora.golja@db.com
/agency.gls@db.com

Fax: (904) 425-9523

 



 



5 No earlier than five Business Days after the delivery of the notice (or such
earlier date as may be reasonably agreed to by the Lender, the Collateral Agent,
the Loan Agent and the Trustee); provided that the Conversion Date shall only
occur on a Payment Date.

 

6 Insert for Assignment/Conversion.

 



 Ex. C-2 

 

 

  [NAME OF LENDER]           By:       Name:     Title:           [NAME OF
ASSIGNEE]           By:       Name:     Title:

 



 Ex. C-3 

 

 

EXHIBIT D

 

CONFIRMATION OF REGISTRATION

 

GOLUB CAPITAL BDC CLO 4 LLC,
as Borrower,

 

[DATE]

 

Re:Class A-1-L Credit Agreement, dated as of August 26, 2020 (the “Credit
Agreement”), among Golub Capital BDC CLO 4 LLC, as borrower (the “Borrower”),
various financial institutions and other person which are, or may become,
parties thereto as Lenders, and Deutsche Bank Trust Company Americas, as Loan
Agent and Collateral Agent (the “Loan Agent” or “Collateral Agent”, as
applicable). Capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Registrar hereby confirms that it has registered the principal amount of the
Class A-1-L Loan in the name specified below, in the Register. This Confirmation
of Registration is provided for informational purposes only; ownership of such
Class A-1-L Loan shall be determined conclusively by the Register. To the extent
of any conflict between this Confirmation of Registration and the Register, the
Register shall control. This is not a security certificate.

 

Amount of Class A-1-L Loan: U.S.$[              ]     Registered Name of Lender:
[                                                                                    ]
    Address of Lender: [                          ]  
[                          ]   [                          ]  
[                          ]     Wire Instructions of Lender:
[                          ]

 

Transaction Date Transaction
Description Class A-1-L Loan
Amount          

 



 Ex. D-1 

 

 

  Deutsche Bank Trust Company Americas,   as Registrar           By:     Name:  
  Title:  

 



 Ex. D-2 

 

 

SCHEDULE 1

 

Commitments and Percentages

 

Lender  Commitment Percentage   Commitment Amount  AZB Funding 11 Limited 
 100%  $20,000,000.00  Total:       $20,000,000.00 

 



Sch. 1-1

 

 

SCHEDULE 2

 

Lending Offices and Notice Data

 

Collateral Agent and Loan Agent

 

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60-2410

New York, New York 10005

Attn: Bank Loan Services

Contact: Melissa Sadler / Tamara Upson / Leonora Golja

Email: melissa.sadler@db.com / tamara.upson@db.com / Leonora.golja@db.com
/agency.gls@db.com

Fax: (904) 425-9523

 

Borrower

 

Golub Capital BDC CLO 4 LLC

c/o Golub Capital BDC, Inc.

200 Park Avenue, 25th Floor

New York, New York 10166

 

Collateral Manager

 

GC Advisors LLC

200 Park Avenue, 25th Floor

New York, New York 10166

 

Rating Agency

 

S&P Global Ratings

CDO_Surveillance@spglobal.com

 



 Sch. 2-1 

 

 

SCHEDULE 3

 

Payment Instructions for Lenders

 

Notice Information
Payment Information Initial Principal
Amount (U.S.$) LOANX ID

AZB Funding 11 Limited

 

Primary Operational Contact:

Taylor Potts

190 S. LaSalle Street, 8th Floor

Chicago, IL 60603

Phone: (312) 332-7830

Email: taylor.potts@usbank.com

 

Corporate Banking Service Division

Phone: 81-3-6752-1147

Email: afadmin@aozorabank.co.jp

 

Credit Contact:

Aozora Bank, Ltd

6-1-1, Kojmachi, Chiyoda-ku

Tokyo, Japan 102-8660

Phone: 81-3-6752-1147

Fax: 81-3-6752-1422

Email: afadmin@aozorbank.co.jp

 icad@aozorabank.co.jp

 

Payment Instructions:

Bank Name:  

ABA #: 

Acct. Name:

Acct. #:

FFC:

Reference:

 

$20,000,000.00 N/A

 



 Sch. 3-1 

 

 

SCHEDULE 4

 

Collateral Agent Wiring Instructions

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

FED WIRING INSTRUCTIONS (CASH)

 

Deutsche Bank Trust Company Americas

ABA:

SWIFT:

Account Number:

Account Name:

Ref:

 



 Sch. 4-1 

